 In the Matter of RUBIN BROTHERS FOOTWEAR, INC., AND RUBIN BROS.FOOTWEAR, INC.andUNITED.S1IOE WORKERS OF A.ATERICA5 CIOCase No. 10-CA-532.-Decided August 30, 1950DECISION AND ORDEROn March 9, 1950, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.The Respondents also requested oral. argument.This request is hereby denied because the record, exceptions, andbriefs, in our opinion, adequately present the issues and the positionsof the parties.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.2The Board has considered the Intermediate Report,$ the'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this proceeding to a three-member panel[Chairman Herzog andMembers Houston and Murdock].2At the hearing, the Respondents moved to dismiss the complaint on the ground that theUnion and its parent body, the Congress of Industrial Organizations, herein called theCIO, had not complied with the filing requirements of Section 9 (f), (g), and (h) of theAct.The Respondents also urged noncompliance as an affirmative defense, particularlywith regard to their obligation to bargain with the Union within the meaning of SectionS (a) (5) of the Act. The Trial Examiner denied the Respondents'motion for the reasonthat compliance is an administrative matter to be determined by the Board,and is notlitigable by the parties.For the same reason, the Trial Examiner found, and we agree,that the compliance status of the CIO is not available to the Respondents as a defenseto an allegation of a refusal to bargain under Section 8 (a) (5). It is sufficient underthese circumstancesif thebargaining representative is in compliance and we are admnis-tratively advised that at all tines material herein the Union was in compliance.J.H.Rutter-Rex Manufacturing Co., Inc.,90 NLRB No. 15 ;West Texas Utilities Company,Inc. v. N. L. R. B.,184 F. 2d 233 (Cl A. D. C.)."The Intermediate Report contains certain inadvertences,none of which affects theTrialExaminer'sultimate conclusions nor our concurrence therein.Accordingly,wenote the following corrections: (1) Employee Griffis was receiving 871/2 cents per hour,not 80 cents per hour ; (2) Foreman Thomas' added remark to employee Craven and othersof the same group was:"You don't think Rubin Brothers will stay down here and work abunch of dumb farmers when they could go back up North and get skilled labor, do you?" ;(3)Essie Stevens joined the Union about a week after September 17, 1948; (4) thecorrect number of cases of make-up shoes for delivery in February 1949 was 1,077.91 NLRB No. 1.10 RUBIN BROTHERS FOOTWEAR, INC.11exceptions' and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following modifications and additions :1.In agreement with the Trial Examiner, we find that the Re-spondents, on and after September 8, 1948, by numerous acts ofinterrogation,' threats of reprisal, and promises of benefit, as wellas by circulating antiunion petitions,° coerced and restrained theiremployees in violation of Section 8 (a) (1) of the Act.'2.We find as did the Trial Examiner, that employees Essie Stevens,"Julia Griffin,9 Lola Davis," Docia J. Seabolt, and George W. Hendrix,Jr., were discharged for their union activities in violation of Section8 (a) (3) of the Act.3.The Trial Examiner found, as do we, that on June 28, 1948, andat all times thereafter, the Respondents, in violation of Section 8 (a)(5) of the Act, refused to bargain collectively with the Union as theexclusive representative of the employees in an appropriate unit.Wealso adopt the Trial Examiner's further finding that the strike of the'The General Counsel and the Union filed motions to dismiss the exceptions and brief ofthe Respondents on the ground that they were not printed or mimeographed as providedin the Board Rules and Regulations, Section 203.46 (e).Thereafter, the Union filed anamended motion to dismiss on the further ground that the Executive Secretary of theBoard had no authority to extend the time for filing exceptions and brief to permit theRespondents to substitute mimeographed copies.The Union also objected to a previousextension of time granted the Respondents.Such natters are clearly within the Board'sadministrative discretion, and the motions to dismiss are accordingly denied.5We find no support in the record for the Trial Exp.miner's findings that employeeSpradley was questioned by Personnel Manager Bryant concerning her union member-ship or that Foreman Sapp told employee Justice that his union pin would not get himhis rations.These findings are hereby reversed.The Trial Examiner found that employee Julian Dial testified that Foreman Dowlingasked him and employee John Lord to circulate antiunion petitions.Dial testified,however, that Foreman Dowling told him, in the presence of Lord, to circulate thepetitions.The Trial Examiner had discredited Lord but nevertheless relied upon histestimony to some extent in making his finding as to the antiunion petitions.Our find-ing that the Respondents violate(] the Act by circulating antiunion petitions does notrest in any part upon Lord's testimony.'We find no merit in the Respondents' contention that their actions and utteranceswere protected as an exercise of free speech, or in their further contention that noemployees were in fact coerced thereby.Standard-Coosa-Thatcher Company,85 NLRB1.358, and cases cited therein ;The RedRockCompany,84 NLRB 521.8The Trial Examiner found that Foreman Morris did not deny Stevens' testimonythat Morris brought only brown elk leather to Stevens' bench on the morning of Septem-ber 29, 1948.There is testimony by Morris to the effect that he did not make a mistakein assigning the leather to Stevens. In spite of this indirect denial however, we agreewith the Trial Examiner,on the record as a whole, that on the morning of September29 Morris brought only brown elk leather to Stevens' bench.0In connection with Griffin's discharge, not only did Foreman Youmans admit thatall the counter sewers "make mistakes all along," for which, with one exception a yearormore ago, they were not disciplined, but lie further admitted that these mistakesincluded passing of defective work to other departments,the alleged reason for Griffin'sdischarge.10We do not adopt the Trial Examiner's subsidiary finding that Davis did not directlysolicit employees to join the Union during working hours but only mentioned to them thebenefits to be obtained from joining the Union.The testimony of employee Lightsey,which we credit, as did the Trial Examiner, is that Davis expressly asked her to jointhe Union. 12DECISIONS OF NATIONALLABOR RELATIONS BOARIlRespondents' snaking department employees which began on August9, 1949, was an unfair labor. practice strike caused by the Respond-ents' unlawful refusal to bargain.4.The Trial Examiner found that the Respondents,. on variousdates between September 28 and October 15, 1948, laid off the 73 em-ployees named in Appendix A,rr attached hereto, and reduced thehours of work of its production and maintenance employees in theperiod between September 27 and December 22, 1948, in order to dis-courage union activity, thereby violating Section 8 (a) (3) of theAct.The Respondents have excepted to these findings on,the groundthat the layoffs ra and the reduction in hours of employment resultedfrom economic necessity.For the reasons set forth in the Interme-diate Report, we agree with the Trial Examiner that the Respondentswere motivated, not by economic necessity, but by a desire to discour-age the organizing activities of their employees. In this connection,we make the following findings in addition to those set forth in theIntermediate Report :(a)The Respondents' vice president in charge of sales, Oringer,testified that it was the practice of the Respondents to continue to cutstock shoes in order to keep the factory going, that "we can cut oxfordsand sandals until the cows come home, or little high top shoes, becausethey are good-if they are not good in the spring of the year they aregood in the fall of the year . . . so, long as it is a staple we makeit up."11At the hearing, the parties stipulated that the 73 employees listed in Appendix Aof the Intermediate Report were laid off in the period between September 28 and October15, 1948.Lucille Robinson was not included in this stipulation.In an Erratum issuedby the Trial Examiner, he stated that Appendix A did not include the name of LucilleRobinson because of the stipulation of the parties.The General Counsel has exceptedto the exclusion of Robinson from this list on the ground that the evidence establishesthat she was one of the employees laid off for discriminatory reasons.The evidence inthe record,consisting of Robinson'suncontradicted testimony that she was laid off onOctober 1, 1948, at which time she was told by Foreman Youmans that there was nowork available for her,aswell as the Respondents' payroll sheets, clearly establishesthat Robinson was laid off in the same period of time and for the same reason that theRespondentsadvancedfor the layoff of other'employees.Inasmuch as we have foundthat the Respondents laid off the employees in question for discriminatory purposes inviolation of the Act, we further find that Robinson was also laid off in violation of Sec-tion 8(a)(3).Accordingly,the Trial Examiner's finding, based on the stipulationalone which we regard,in view of the entire record,as having only inadvertently failedto name Robinson,ishereby amended to include Robinson among the laid off employeeslisted in Appendix A.Chairman Herzog dissents from this holding,believing the General Counsel to beboundby the stipulation which excluded Robinson.12The Respondents argue that if the purpose of the layoffs had been to discriminateagainst union members they would have laid off union members throughout the plantrather than employees from the first two departments in the production process, whetheror not they were union members.The fact that they laid off both union and nonunionemployees in particular departments,however, is outweighed by the positive proof thatthepurposeof the layoff,whatever the manner in which it was carried out, was todiscourage union activity in violation of the Act.Cf.W.C.Nabors Company,89NLRB 538. RUBIN BROTHERS FOOTWEAR, INC.13(b)The record shows that in September 1948 a growing numberof the Respondents' orders were for sandal shoes, a stock item; and'that the New York office instructed the Waycross factory. to increaseproduction on sandals, with the advice to put through and make upthe shoes "right away" even "where the customer calls for later de-livery."The letter of September 23, 1948, from the New York office,instructed the factory to produce the regular orders for stock "andthen fill them from stock," in order to assure delivery on the dates.requested by the Respondents' customers. In a reply letter dated thesame day, the factory indicated that as soon as the dies came in, thefactory would increase production as rapidly as it could.On Sep-tember 27, 1948, 1 day before the curtailment in production took place,the New York office answered, "0. K." The Respondents, in theirbrief, admit that the New York office, as late as September 27, 1948,instructed the factory to "step up" production.The Respondents contend, however, that this increase was orderedso that they would be able to deliver the finished product promptlyduring the forthcoming period, when the Respondents expected theprice of leather and of shoes to decline, and they could thereby fore-stall their customers from possibly using the price drop as an excuseto cancel their orders.Even assuming, however, that the Respondents'order to increase. the production of sandals was nothing more than amaneuver to hold customers in line, the fact remains that the factorywas ordered to "step up" production of shoes for stock as late as 1day before the order was given to the factory to stop making stockshoes.There was no change in the price of leather between September27 and September 28, 1948.And while we note that the New Yorkletter of September 21 adverted to a possible change in the price ofleather, it nevertheless instructed the factory to go ahead with anincrease in production "until we can find out what leather is goingto do."As the Trial Examiner found, no general decrease in the priceof leather took place until the spring of 1949.The Respondents con-tinued to purchase substantial amounts of leather in September 1948,,and had in their plant an adequate supply of leather for the continuedmanufacture of stock shoes. Contrary to the Respondents' contention,the September correspondence between the factory and the New Yorkoffice clearly establishes the intent of the Respondents, as late as 1 daybefore the curtailment of production and the consequent layoffs, to"step up" production so as to enable the factory to meet delivery dateson orders for stock shoes.(c)Jack Rubin, comanager of the Waycross plant, testified on cross-examination that if the Respondents had had any orders on hand atthe end of September 1948, production would not have been curtailed 14DECISIONS OF. NATIONAL LABOR RELATIONS BOARDand further, that if the Respondents had had on hand orders for 2,000cases of make-up shoes, and at the same time were receiving numerousorders, he would not have laid off any employees or changed the hoursof employment.The record shows, however, as the Trial Examinerfound, that in August 1948 the Respondents received orders for 3,062cases of shoes, of which 2,859 were for make-up shoes and 1,012 werescr stock shoes; and in September, the orders received were for 9,989.cases, of which 6,435 were for make-up shoes and 3,554 were for stockshoes.(d)As the Trial Examiner found, the Respondents had on hand,at the end of September 1948, a sufficient number of orders to run theplant at peak capacity for 2 months. Furthermore, from September29 to October 26, 1948, the Respondents received additional orders for2,288 cases of make-up shoes and 1,142 cases of stock shoes; of themake-up orders, 1,366 cases specified delivery before December 15,1948.From October 27 to November 23, 1948, the Respondents re-ceived further orders for 3,576 cases of make-up shoes and 644 casesof stock shoes ; of the make-up orders, 902 cases were for delivery beforeDecember 31, 1948.From November 24 to December 21, 1948, theRespondents received orders for 603 cases of make-up shoes and 482cases of stock shoes; of the make-up orders, 90 cases were for deliverybefore December 31, 1948.Thus, even if the Respondents did not cutshoes for stock but worked only on those make-up orders which calledfor delivery by the end of 1948, there were sufficient orders on hand.to maintain the factory's peak production rate until December 22 whenthe Respondents restored the 40-hour week.The RemedyAs recommended by the Trial Examiner, we shall order the Re-spondents to offer to the laid-off employees listed in Appendix A, aswell as to Essie Stevens, Julia Griffin, Lola Davis, Docia J. Seabolt,and George W. Hendrix Jr., reinstatement with back pay from thedate of the discrimination against each of them. Since the issuanceof the Trial Examiner's Intermediate Report, however, the Board hasadopted a method of computing back pay different from that .pre-scribed by the Trial Examiner.13 Consistent with that new policy, weshall order that the loss of pay be computed on the basis of each sep-arate calendar quarter or portion thereof during the period fromthe Respondents' discriminatory action to the date of reinstatement ora proper offer of reinstatement, except that, in accordance with ourusual practice, we shall toll the back pay accruing to Lucille Robinsonfrom the date of the Intermediate Report herein to the date of this'IF. IV. Woolworth. Company,90 NLRB 45. RUBIN BROTHERS FOOTWEAR, INC.15Decision and Order .1-4The quarterly periods, hereinafter called"quarters," shall begin with the first day of January, April, July, andOctober.Loss of pay shall be determined by deducting, from a sumequal to that which these employees would normally have earned foreach quarter or portion thereof, their net earnings,15 if any, in otheremployment during that period. Earnings in one particular quartershall have no effect upon the back-pay liability for any other quarter.The Trial Examiner found that the strike of the Respondents' mak-ing department employees which began on August 9, 1949, was anunfair labor practice strike, and recommended that the Respondentsshould be required, upon application by the. making department em-ployees, to offer to each of them reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority orother rights and privileges.However, inasmuch as the strike whichcommenced on or about August 9, 1949, was caused by the Respondents'refusal to bargain with the Union as the representative ofallthe pro-duction and maintenance employees in the Waycross plant, we shallorder that the Respondents, upon request, shall offer reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, toalltheir employeeswho went on strike on or about August 9, 1949, and who have notalready been reinstated to their former or substantially equivalentpositions.We shall also order the Respondents to dismiss, if necessary,any persons hired on or after August 9, 1949, and who were not in theemploy of the Respondents on that date. Further, we shall order thatthe Respondents make whole those employees who went on strike onor about August 9, 1949, and who have not previously been reinstatedin the manner provided above, for any loss of pay they may suffer byreason of the Respondents' refusal, if any, to reinstate them, by pay-ment to each of them of a sum of money equal to that which he nor-mally would have earned as wages during the period from 5 days afterthe date on which he applies for reinstatement, 'to the date of theRespondents' offer of reinstatement, such loss of pay to be computedin the manner provided above.We shall also order, in accordance with theWoolworthdecision,supra,that the Respondents, upon request, make available to the Boardand its agents all pertinent records.Cnnvmer-Graham Company,90 NLRB No. 114.16By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where,which would not have been incurred but for this unlawful discrimination,and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company,8 NLRB 440.Monies received for work performed upon Federal, State, county, municipal,or other work-relief, projects shall be considered earnings.Republic Steel Corporation V.N. L. R. B.,311 U. S. 7. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe expressly reserve the right to modify the back-pay and rein-statement provisions if made necessary by circumstances not nowapparent.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the NationalLaborRelations Act, as amended,the National LaborRelations Board hereby orders that the Respondents, 'Rubin BrothersFootwear,Inc., and Rubin Bros. Footwear,Inc.,Waycross, Georgia,and their agents, officers,successors,and assigns,shall:1.Cease and desist from :'(a)Discouraging membershipin UnitedShoe Workers of America,CIO, orin any other labor organization of .their employees by dis-charging,laying off,or refusing to reinstateany of theiremployees,or by reducing the hours of their employment,or by discriminatingin any other manner in regard to the hire,tenure ofemployment, orany term or condition of employmentof any of theiremployees;(b)Refusing upon request, to bargain collectivelywith UnitedShoe Workers ofAmerica, CIO,as the exclusive representative of allthe production and maintenance employeesat theirWaycross, Geor-gia, plant, excluding office clericals,guards, professional employees,and supervisors as definedin the Act;(c) In any other manner interferingwith, restraining, or coercingtheir employees in the exerciseof the rightto self-organization, toform labor organizations,to join or assist United ShoeWorkers ofAmerica, CIO,or any other labor organization,to bargain collec-tively throughrepresentatives of their ownchoosing,and to engage inconcerted activities for the purpose of collectivebargainingor othermutual aid or protection,or to refrain from any or all such activi-ties, except to the extent that suchright may beaffected by an agree-ment requiring membership in a labor organization as a condition ofemployment,as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policiesof the Act :(a)Offer to the employees named in Appendix A, attached hereto,immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or otherrights and privileges,and make them whole, in the manner set forthin the section entitled"The Remedy,"for any loss of paywhich theymay have suffered by reason of the Respondents' discriminationagainst them;(b)Make whole the production and maintenance employees, in themanner set forth in the section entitled"The Remedy,"for any loss 'RUBIN BROTHERS FOOTWEAR, INC.17of pay. which they may have suffered by. reason of the Respondents'discrimination against them;(c)Offer to Essie Stevens, Julia Griffin, Lola Davis, Docia J. Sea-bolt, and George W. Hendrix, Jr., immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make them whole,in the mariner set forth in the section entitled "The Remedy," for anyloss of pay which they may have suffered by reason of the Respond-ents' discrimination against them ;(d)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to all those employeeswho went on strike on or about August 9, 1949, and who have notalready been reinstated to their former or substantially equivalentpositions, dismissing if 'necessary any persons hired by the Respond-ents on or after August 9, 1949, and make them whole for any lossof pay they may suffer by reason of the Respondents' refusal, if any,to reinstate them in the manner provided in this paragraph, by pay-ment to each of them of a sum of money equal to that which he normallywould have earned as wages during the period from 5 days after thedate on which he applies for reinstatement to the date of the Re-spondents' offer of reinstatement, such loss of pay to be computed inthe manner set forth in the section entitled "The Remedy" ;(e)Upon request, bargain collectively with United Shoe Workersof America, CIO, as the exclusive representative of their employeesin the appropriate unit described above, with respect to grievances,labor disputes, rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement;(f)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security pay-ment records, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due and the rightof reinstatement under the terms of this Order;(g) Post at their plant in Waycross, Georgia, copies of the noticeattached hereto marked Appendix B.16Copies of such notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondents' representatives, be posted bythe Respondents immediately upon receipt thereof and maintained bythem for sixty (60.) consecutive days thereafter, in conspicuous places,16 In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice before the words, "A Decision and Order,"the words,"A Decred of the United States Court of Appeals Enforcing." 18DECISIONS OF NATIONALLABOR RELATIONS BOARDincluding all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insure that saidnotices are not altered,defaced, or covered by any other material;(h)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.APPENDIX AReditha BoggsMartha RolfeHarold SpradleyLillian StricklandEffie DriggersEdna CrawfordAnn BarbourNora Jeff'.ordsA. J. GrimesIrene GriffinWinifred ThorntonW. T. SmalleyAlice MercerEllen LordHettie LairseyJoy JacksonGladys SpradleyReba ThompsonLorean TyreCleo DavisMaggie DowlingJessie DowdyBeatrice MorganMyrtle PrevattBetty LordAnnie TaylorIla M. GreenMary K. BarberVernice PrevattMavis MobleyMattie MobleyAnnie HickoxLottie CrewsF. LightseyArrie ChaunceyGoldie DrawdyBetty R. LeeL. MeltonEva TannerMarion SibleyNancy SpradleyLoretta MoorePearl JusticeMcie GriffinAllen R. GriffinHenry O. GriffisAgnes GunterJoyce Evans.William DunlapGraham DukesRuby M. DrydenEffieHendersonPearl JohnsonAudrey JamesOwen CarterMyrtle CobbJerry TyreMildred StricklandClaudia HickoxDollie HerrinVivian SaundersHorace LeeIda A. HouseLanellCorbittOdell DeLettreDora DugganEdyth DicksonCleatis CrewsElizabeth CravenB. K. Cannon RUBINBROTHERSFOOTWEAR, INC.N. L. GriffinDonald GriffinJ. E. TaylorLucille RobinsonAPPENDIX B19NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees in any manner concern-ing their union activities and membership.WE WILL NOT threaten to discontinue operation of and move ourWaycrosse plant for the purpose of discouraging membership inUNITED SHOE WORKERS OF AMERICA, CIO, or any other labororganization.WE WILL NOT discourage membership in UNITED SHOE WORK-ERS or AMERICA, CIO, or any other labor organization, by dis-charging, threatening to discharge, or refusing to reinstate anyof our employees, or by discriminating in any other manner inregard to the hire and tenure of their employment, or any termor condition thereof.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organ-ization, to form labor organizations, to join or assist UNITEDSHOE WORKERS or AMERICA, CIO, or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and torefrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.WE WILL orFER to Essie Stevens, Julia Griffin, Lola Davis,Docia J. Seabolt, and George W. Hendrix, Jr.; immediate andfull reinstatement to their former or substantially equivalent posi-tiops without prejudice to their seniority or other rights and privi-leges; and we will make each of them whole for any-loss of paysuffered as a result of our discrimination against them.WE WILL OFFER, to the extent that such action has not alreadybeen taken, to the following named employees, immediate and fullreinstatement to their former or substantially equivalent posi-tions without- prejudice to their seniority and other rights and917572-51-vol. 91-3 20DECISIONS OF NATIONALLABOR RELATIONS BOARDprivileges and make them whole for any loss of pay suffered as aresult of our discrimination against them.Reditha BoggsMavis MobleyMartha RolfeMattie - MobleyHarold SpradleyAnnie HickoxLillian StricklandLottie CrewsEffie DriggersF. LightseyEdna CrawfordArrie ChaunceyAnn BarbourGoldie DrawlyL. MeltonBetty R. LeeEva TannerHenry O. GriffisMarion SibleyAgnes GunterLoretta MooreJoyce EvansPearl Justice.William DunlapMcie GriffinGraham DukesAllen R. GriffinRuby M. DrydenNancy SpradleyEffie HendersonNora JeffordsPearl JohnsonA. J. GrimesAudrey JamesIrene GriffinOwen CarterWinifred Thornton;Myrtle CobbW. T. SmalleyJerry Tyre'AliceMercerMildred StricklandEllen LordClaudia HickoxHettie LairseyDollie HerrinJoy JacksonVivian SaundersGladys SpradleyHorace LeeReba ThompsonIda A. HouseLorean TyreLanell CorbittCleo DavisOdell DeLettreMaggie DowlingDora DugganJessie DowdyEdyth DicksonBeatrice MorganCleatis CrewsMyrtle PrevattElizabeth CravenBetty LordB. K. CannonAnnie TaylorN. L. GriffinIlaM. GreenJ. E. TaylorMary K. BarberDonald GriffinVernice PrevattLucille RobinsonWE WILLMAKE WHOLE all production and maintenance em-ployees for any loss of pay suffered by them as a result ofour dis-criminatory reduction of hours of work during theperiod from RUBIN BROTHERS FOOTWEAR, INC.21September 27, 1948, or thereabout to December 22, 1948, or there-about.WE WILL BARGAIN collectively upon request with UNITED SHOEWORKERS OF AMERICA,CIO, as the exclusive representative of allemployees in the bargaining unit described herein with respect torates of pay, hours of employment, or other conditions of em-ployment, and if an agreement is reached embody it in a signedagreement.The bargaining unit is:All production and maintenance employees excluding officeclericals, guards, professional employees; and supervisors.WE WILL upon their respective applications, offer to those em-ployees who went on strike on or about August 9, 1949,immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, all persons hired on or afterAugust 9,1949, and we will make each employee whole for any lossof pay suffered by him as a result of our failure to reinstate himupon his application.RuBIN_BROTHERSFOOTWEAR, INC.,RUBIN BROS. FOOTWEAR, INC.,Employer.Dated--------------- By -------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORTWillis C. Darby, Jr., Esq.,for the General Counsel.Wilson, Bennett, Pedrick and Bennett,byE. Kontz Bennett, Esq., L. E. Ped-rick, Esq.,andJohn W. Bennett, Jr., Esq..ofWaycross, Ga., for the Respondents.James R. Cochran,of Atlanta, Ga., for the Union.STATEMENT OF THE CASEUpon charges duly filed by United Shoe Workers of America, CIO, herein calledthe Union, the General Counsel of the National Labor Relations Board' by theRegional Director for the Tenth Region (Atlanta, Georgia), issued a complaintdated June 6, 1949, and an amended complaint dated June 15, 1949, against RubinBrothers Footwear, Inc., and Rubin Bros. Footwear, Inc., referred to herein jointlyas the Respondents,alleging that the Respondents had engagedin and wereengagingin unfairlabor practices within the meaning of Section 8 (a) (1),(3), and (5), and Section 2 (6) and (7) of the National Labor Relations Act asamended, 61 Stat. 136, herein called the Act. Copies of the charges, the complaint,the amended complaint,and notice of hearing were duly served upon the Respond-ents and the Union.IThe General Counsel and his representative at the hearing are herein called the GeneralCounsel, and the National Labor Relations Board is called the Board. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the amended complaint alleged insubstance that the Respondents (1) on various dates between September 29,1948, and April 22, 1949, discriminatorily discharged 5 named employees,2 andthereafter refused to reinstate them because of their membership in and activi-ties on behalf of the Union and because they engaged in concerted activitieswith other employees for the purposes of collective bargaining and other mutualaid and protection ; (2) on various dates between September 28 and October 15,1948, laid off some 73 named employees 3 and thereafter refused toreinstatethem, and from on or about September 27, 1948, to on or about December 22,1948, reduced the hours of work of all employees of the Waycross plant becauseof their membership in and activities on behalf of the Union and because theyengaged in concerted activities with other employees for the purpo,,;cs of col-lective bargaining and other mutual aid and protection; (3) from on or aboutOctober 26, 1948, refused and continue to refuse to bargain collectively with theUnion, the duly designated representative of a majority of the employees in anappropriate unit; (4) from on or about September 1, 1948, to the date of theamended complaint by their officers, agents, and employees, committed, author-ized, instigated, and acquiesced in (a) urging, threatening, and warning em-ployees to refrain from assisting, becoming members of,or remaining membersof the Union, (b) interrogating employees concerning their union activities andmembership,- (c) threatening to discharge any employee who became a memberof, or remained a member of the Union, (d) threatening to discontinue opera-tion and move the Waycross plant if theunion'sorganizational campaign wassuccessful, (e) sponsoring an antiunion petition among the employees, (f) keep-ing under surveillance union meetings and activities of employees, and (g)threatening to cease making stock shoes if the employees assisted. became mem-bers of, or remained members of the Union; and (5) by the foregoing conductengaged in violations of Section 8 (a) (1), (3),and (5)of the Act.Separateanswers,duly filed by each Respondent, in part admittedcertain alle-gations of the complaint, but denied the commission of anyunfair laborpractices.Pursuant to notice, a hearing was held on various dates between June 21 andSeptember 8, 1949, at Waycross, Georgia, and Memphis, Tennessee,before theundersigned Trial Examiner, duly designated by the Chief Trial Examiner. TheGeneral Counsel and the Respondents were represented by counsel and the Unionby an official representative.Full opportunity to be heard,to examine andcross-examine witnesses and to introduce evidence pertinentto the issues wasafforded all parties.2Essie Stevens on September 29. 1948. Julia Griffin, who at the time of the hearingwas married and testified under the name of Crews, but who will be referred to herein asGriffin, on September 30, 1948.Lola Davis oil 'November 8, 1948.Docia.1. Seabolt, re-ferred to in the amended complaint as Dora J. Seabolt, on April 8, 1949.George W. Hen-drix whose discharge in the amended complaint is dated January 21, 1949. was actuallydischarged on April 22, 1949.By motion granted at the hearing the date of I-Iendrix'sdischarge was corrected to read April 22, 1.949.3The names of the employees and the respective dates when they were laid off are listedin Appendix A hereof.By stipulation set forth in the record it was agreed between theparties that all the employees listed on Appendix A. attached to the Complaint, were laidoff with the exception of L. R. Strickland. M. Strickland, Roy L. Griffin, Lucille Robinson,M. E. Dial, and Ralph Thornton.The remainder of the employees listed on Appendix A,attached to the Complaint, were laid off on or about the date set opposite their names.In accordance with may interpretation of the stipulation, Appendix A attachedto this re-port is a revised appendix which does not include the above set forth names. RUBIN BROTHERS FOOTWEAR, INC.23At the opening of the hearing, counsel for the Respondents moved that RubinBros. Footwear, Inc., be stricken as a party respondent and for grounds asserted(1) that the Regional Director for the Tenth Region of the Board is withoutjurisdiction or authority as a matter of law to make Rubin Bros. Footwear, Inc.,a New York corporation, a party respondent in this proceeding; (2) that no legalservice had been perfected on this party respondent; and (3) that neither thecharges nor the complaint nor the amended complaint allege that this Respondentexercised any direction or control over the personnel and employees of RubinBrothers Footwear, Inc., a Georgia' corporation. It was admitted in the answerand at the hearing that the Georgia corporation is a wholly owned subsidiaryof the New York corporation.A majority of the officers of the two corporationsare the same.The fiscal policies including payments of wages and all bills aredirected and controlled by the New York corporation.The motion was denied.N. L. R. B. v. Don Plum, Inc., and Don. Juan: Co., Inc.,178 F. 2d 625 (C. A. 2). Ialso denied motions to dismiss the complaint on the ground that the Congress ofIndustrial Organizations, with which the Union is affiliated, has not complied withthe filing requirements of Section 9 (f), (g), and (h) of the Act. It has been con-sistently held by the Board that compliance is a matter for administrative deter-mination, and is not litigable by the parties.Northern Virginia Broadcasters, Inc.,75 NLRB 11;Highland Park Mannfactvring Compa.ny,84 NLRB 744;Anchor Rugillill,85 NLRB764; Penis Valley Milling Company,82 NLRB 1266.Motions bythe General Counsel for a bill of particulars with respect to paragraph 10 of theRubin Brothers Footwear, Inc. answer, and that specified paragraphs of theanswer be stricken were denied.During the course of the hearing on September 8, 1949, the General Counselmoved that the amended complaint be further amended so as to allege that thestrike of Respondents' making department employees which started on or aboutAugust 9, 1949, was caused and prolonged by the Respondents' unfair laborpractices.The motion was granted. The Respondents' amended answers dulyfiled admitted the strike, denied that it was caused by their unfair labor prac-tices, and affirmatively alleged that the strike was illegal and called in an effortto restrain the Respondents from pursuing their rights in a regularly constitutedhearing and further was intended as a demonstration of force while Respondentswere attempting to have their rights adjudicated by law.A stipulation enteredinto by all of the parties regarding the above-noted amendments to the amended.complaint was subsequently received, admitted into evidence, and made a partof the record in this proceeding.The parties having advised the examiner thatthey desired to offer no further evidence bearing upon the issues, the hearing was.closed by Order dated October 6, 1949.A motion by the General Counsel to con-form the pleadings to the proof is hereby granted.'Oral argument was waived.The parties were advised of their right to file proposed findings of fact, conclu-sions of law, and briefs.On November 15, 1949, the General Counsel and counselfor the Respondents filed briefs with the undersigned.A reply brief was receivedfrom counsel for the Respondents on December 12, 1949.Upon the entire record in the case and from my observation of the witnesses,Imake the following:'This motion was included in the stipulation referred to hereinabove, and was notobjected to by any of the parties. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.BUSINESS OF THE RESPONDENTSRubin Bros.Footwear, Inc., is a corporation duly organized under and exist-ing by virtue of the laws of the State of New York, with its principal office atNew York City, New York.Rubin Brothers Footwear, Inc., is a Georgia corporation with its principaloffice and place of business at Waycross,Georgia.The Georgia corporation is a wholly owned subsidiary of the New York cor-poration.The New'York corporation finances all operations of the Waycrossplant andmaintainsa sales staff to sell the entire output of manufacturedshoes.Purchases of leather and supplies for use at the Waycross plant aremade by I. Rubin, vice president of the New York corporation, who holds asimilar position with the Georgia corporation.It was stipulated at the hearing that in the course of the Respondents'businessoperations during the calendar year 19'18, which period is representative of alltimes material herein, raw materials consisting principally of leather valuedin excess of $500,000, were purchased, more than 90 percent of which was shippedto the Waycross plant from points outside the State of Georgia.During thesame period finished footwear was produced by the Respondents valued in excessof $500,000, more than 90 percent of which was sold and shipped to customersoutside the State of Georgia.The Respondents admit and it is hereby found that at all times covered by theamended complaint, they were engaged in interstate commerce within the mean-ing of the Act.It.THE LABOR ORGANIZATION INVOLVEDUnited Shoe Workers of America, CIO, is a labor organization admitting tomembership employees of the Respondents.III.THE UNFAIRLABOR PRACTICES'73ackgroucnd and major issuesThe Respondents started operating their Waycross plant in 1.935. Prior theretothey operated plants in New York City, Long Island City, New York, and Zanes-ville,Ohio.°Jack Rubin, comanager of the Waycross plant since 1944, hadpreviously been in charge of Respondents' other plants. Jack O'Brien, foreman.in the Respondents' Zanesville plant from 1932 to 1937, and foreman of theWaycross making department from 1937 to 1945"' testified without denial thatsometime during the period from 1934 to 1937, Jack Rubin told him that hewould board up the Windows before lie would ever recognize the Union in theZanesville plant.Clifford Ilowison, foreman of the cutting department since1944, to which position he was transferred from the Zanesville plant where heIWhile some consideration is given below to such matters as credibility of witnesses andconflicts in the evidence, for the most part, the findings in this section are made uponevidence which is undisputed,or is at variance only as to minor details,or are madewithout explanation upon the preponderance of the reliable, probative, and substantialevidence in the record considered as a whole. It should be noted that there is considerableevidence, some of it highly contradictory in nature, concerning which I deem it eitherunnecessary to make findings in more detail than appear below, or to make any findingsat all.6The Zanesville plant was in operation until 1942.7O'Brien was transferred from the Zanesville plant to the Waycross plant in 1937. RUBIN' BROTHERS FOOTWEAR, INC.25was the cutting department foreman from 1931, admitted that although effortswere made to organize the employees, there never was a union in the Zanesvilleplant.During the height of the Union's organizational campaign in the fall of1948, which will be discussed in detail hereinafter, Foreman Lonnie Youmans,in charge of the fitting room, while questioning employee Henry Okella Griffisabout union activities at the plant, said : "I will tell you one thing ; that isthe reason they moved from Zanesville down here, is to get out of theunion. .. .In 1944, employee Ruth Le Blanc was suspected by management of attemptingto organize a union in Waycross, as testified to by Jack O'Brien.He immedi-ately advised I. Rubin in the Respondents' New York office of this. I. Rubincame to Waycross and ordered O'Brien to discharge Le Blanc on the pretextthat she was doing a bad sole-laying job.Early in 1948, the American Federation of Labor attempted unsuccessfully toorganizethe Waycrossemployees.The union's initial attempt to organize the Respondents' employees was on orabout September 7, 1948, when organizer James Cochran talked with employeeWilliam Thrift, Jr., at the latter's home and asked for the names of employeeswho might be interested in union organization.On the following morning, September 8, Thrift's foreman, Albert Dowling,asked him if he had a visitor the night before. Thrift admitted that Cochranhad been to his home and that they had talked about organized labor.On September 14, Cochran again visited Thrift's home and left a union mem-bership book with Thrift's wife, Marcella, also an employee of,the Respondents,so that she could solicit employees to union membership!On the following morning, September 15, Dowling remarked to Thrift, "Iunderstand the union man'was out calling on you again."The union organizational drive gained momentum and there was considerablediscussion and argument, engaged in by the employees and management regardingits pros and cons andwhat management. would do if the campaign was successful,which is the subject of further consideration in a succeeding section of this report.By wire dated September 28, the New York office through I. Rubin advisedWaycross to discontinue the manufacture of all stock shoes with the result thatfrom September 28 to October 15, some 73 employees were laid off. The Re-spondents' contend that on September 28 the price of leather was "firm" with anexpected price decline and since they already had a large stock of shoes on handthey were economically justified in reducing their complement of productionemployees.Employees Essie Stevens and Julia Griffin, who were active in soliciting otheremployees for union membership, were discharged on September 29 and 30,respectively, allegedly for cause.On October 7, the Union filed its initial unfair labor practice charge, a copyof which was served on the Respondents. On October 11, an amended chargewas filed and copy served on the Respondents alleging the layoffs to have con-stituted unfair labor practices.Following the receipt of the unfair labor practicecharges, the Respondents consulted with their legal counsel and it was determinedto reemploy the laid-off persons and reduce the working hours of all their produc-tion and maintenance employees, in order, as they contend, to spread the workamong all the employees.The employees continued their organizational activities, and on November 15the Union filed its petition for certification of representatives in Case No. 10-RC-Thriftis blind and could not, assist in soliciting. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD430,In the interim, on November 8, employee Lola Davis was discharged becauseher union activities in the plant allegedly resulted in neglect of her work andinterference with the work of her fellow employees.On March 18, 1.949, in an election of the Respondents' production and main-tenance employees by secret ballot conducted pursuant to a Decision and Direc-tion of Election issued after a hearing was duly held on January 20, 1949, amajority of the employees designated the Union as their collective bargainingrepresentative.The Union's various requests of the Respondents to bargaincollectively in respect to rates of pay, wages, hours of employment, and otherconditions of employment were at all times refused on a technical ground whichwill be taken up in detail hereinafter.After the election described above, employee Docia J. Seabolt, the union shopsteward in the packing department, and employee George W. Hendrix, the unionshop steward in the finishing department, were discharged on April 8 and April22, 1949, respectively, again on the grounds of cause.On August 4, 1949, while the hearing in this matter was in progress, the uniononce more requested the Respondents to meet with it to negotiate a contractcovering among other things union recognition.The Respondents persisted intheir refusal of the Union's request and on August 9 the Respondents' makingdepartment employees ceased work concertedly on the grounds that the strikewas caused by the Respondents' unfair labor practices.Thus the major events in issue are the alleged activities of management inter-fering with the employees' union activities, the five discharges, the layoffs, thereduction of hours of work of all production and maintenance employees, therefusal to bargain, and the strike.The inception of organizational activities; interference, restraint, and coerciona. Interrogation as to union activities ; the coercive threatsThe Union's organizational activities commenced on the night of September7, 194S, when James Cochran, union organizer, called at the home of WilliamThrift, Jr., a last puller in the finishing department, and endeavored to obtainThrift's assistance to talk to the Respondents' production and maintenanceemployees about the Union. Cochran asked Thrift to supply him with thenames of employees who would be interested in the organization of a union at theplant.The following morning, September 8, Foreman Dowling came to Thrift's placeof work in the plant and inquired if lie had a visitor the night before.Thriftasked Dowling if he was referring to the union man.Dowling replied that hewas.Thrift admitted that Cochran had been to his home, that they talked aboutthe Union and matters concerning organized labor.On the night of September 14, Cochran again visited Thrift's home, at whichtime Thrift signed a union membership card.Cochran left a unionapplicationbook with Marcella Thrift e and enlisted her aid to solicit employeesfor unionmembership.The following morning, September 15, Foreman Dowling approached Thriftin the plant and said "I understand that union man has been back to your houseagain."Thrift admitted Cochran had been there.'Marcella Thrift is the wife of William Thrift.She had been an employee in theRespondents'plant since 1939. RUBIN BROTHERSFOOTWEAR, INC.27Toward the end of the week Marcella Thrift's foreman,. Lonnie Youmans, in-quired if she heard about the Union and wanted to know what the girls thoughtabout it.Youmans told Marcella Thrift that she could help keep the Union out ofthe plant by advising the girls, whenever she saw them talking in groups, that she.did not think a union "would work" at the plant because it would mean the lossof jobs to many of them.On September 20, Macy Ruth Bryant, the Respondents' personnel manager,approached Marcella Thrift at her machine and said : "Marcella, what's this Ihear about you and Mr. Thrift? . . . About the union."Mary Ruth Bryantremarked that Jack Rubin had a lot of confidence in the Thrifts. She requestedMarcella Thrift to talk to Jack Rubin in his office about the Union, since hewould "hate mighty bad" if someone else told him of their activities. As re-quested, Marcella and William Thrift met Jack Rubin in the latter's office afterthey finished their day's work ; 10 present also was Mary Ruth Bryant. Aftersome lengthy conversation regarding union leaders, the salaries paid them, andthe assessments workers had to pay out of their salaries, the Thrifts and JackRubin left the latter's office and went to the stockroom. Jack Rubin pointed outthe shoes already in stock, mentioning the amount of money the Respondentshad tied up in these shoes.He stated that the Respondents would continue tostock shoes as long as there was storage space. Pulling a pair of Texas bootsout of a case of shoes, Jack Rubin said that he knew that was good stock to makeand was readily salable because the Acme Shoe Company, a competitor, hadbuilt a special plant to manufacture such shoes exclusively. Jack Rubin then,said,"Mrs. Thrift if you and Mr. Thrift stick with me you won't lose any timefrom work. If I don't have anything else for you to do you can wash windowsand Mr.Thrift can cut strands off the rollers on the racks."Again referring tothe stock shoes he expected to continue manufacturing, Jack Rubin told MarcellaThrift that she did not have to worry about work as it was his intention to keepa good stock of Texas boots.11He told the Thrifts they were two of his bestworkers, that he was aware of the fact he was indebted to them, and that if theyaligned themselves with management, they would be paid"not with promises butwith money."But, he warned, he was not going to run the plant with a unionthere.He stated he would go back where he could get skilled labor if he had topay union wages, particularly since he did not have a family and ". . . wasnot going to worry his brains out to run a plant." Jack Rubin reiterated that hewould close the plant and go back to New York to live with his sisters since healready had more money than he knew what to do with.He mentioned also thatif he left Waycross, Clifford Howison, the cutting department foreman, the onlyman other than himself who knew how to run the plant, would also leave. Re-turning again to the subject of the Respondents' intentions regarding the outputof shoes in the near future, Jack Rubin told the Thrifts that the plant was goingtomanufacture 3,000 dozen shoes per week, that he would not hire any moreproduction employees unless it was shown that the then complement of workerswas unable to cope with such a schedule.As they were leaving the plant, JackRubin stated that the employees would be worse off when organized since theywould not be taking their orders from him but rather from the union.He addedhe would take care of the employees who played along with him "till this [theunion organizational campaign] died down" and those employees who did not10The Thrifts had left the plant when Marcella spoke to her husband about Mary RuthBryant's conversation that afternoon.They decided to go back to see Jack. Rubin.11Marcella 'Thrift's operation included vamping and sewing borings on Texas boots, rid-ing boots,and majorettes. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo along with him, "well, they will be sorry."The conversation between JackRubin and the Thrifts lasted 2 hours and 40 minutes. Jack Rubin, who sat at.Respondents' counsel table throughout the hearing in this proceeding, was notproduced as a witness by the Respondents.'' Thus the mutually' corroborativetestimony of William and Marcella Thrift stands undisputed. I credit their tes-timony that Jack Rubin in substance made the remarks attributed to him as setout above.Marcella Thrift testified that Jack Rubin came over to her machine about 2weeks later and told her he was going to start again on a few cases of Texas boots.He asked how many cases she could sew in a day.When she advised that shedid not know because she had not sewn them for so long, he said he would startat six cases a day, and that with the manufacture of majorettes and riding bootsshe would be kept busy.He told her that he could not talk with her too much as itwould appear suspicious to the other girls, but he implored "you stickwith me,and you won't be sorry."The Respondents early in the Union's organizational campaign madeefforts totrack down those employees who were interested.Thus Henry OkellaGriffis, amaintenance man in the Respondents' employ since 1945,13 testified that on orabout September 17, at about 6: 30 while he was working overtime, he passed JackRubin's office and heard him say to Foreman Lonnie Youmans, Albert Dowling,Vasco Sapp, Alton Bryant, and Calvin Thomas, who were congregated.there, "Idon't know whether there is anything to it, or not, but I want you to get aroundamongst the people and find out ifthere is."Griffis joined the Union on September 14. About a week later, Jack Rubintalked to him while he was working at a machine regarding his wagesand wantedto know if he was satisfied. Griffis replied that he was not. Severalnights laterJack Rubin told Griffis he had beenthinking overtheir recent conversation andadvised him to look for another job.Griffis askedJack Rubin why he did not"come out" with it and tell him it was about the Union, whereupon Jack Rubinsaid, "Kelly, don't get me wrong. I haven't even thought abouta union, noth-ing like that." Jack Rubin mentioned that some of the operatorshad complainedthat Griffis was hard to get along with the last few days.They talked forseveralminutes and Jack Rubinsaid,"Kelly, I tell you, before I would work for theC. I. 0., I will be God damned if I won't closedown and goback home."On theirway down the stairs of the plant Jack Rubin told Griffis to forget about what hap-pened and start over anew, Griffis replied that it was all right with him.A dayor two later, Jack Rubinagain spoketo Griffisin the plantsaying that since thiswas a free country, if Griffis wanted the Union he could go right ahead,join it,and work for it, but he would rather Griffis left it alone. Jack Rubin asked Griffishow much it would take to satisfy him and exactly what he wanted.Griffis re-plied that all he wasasking was$1 per hour."A few days after the last-noted conversationGriffis testifiedthathis foreman,Lonnie Youmans, came over to a machine which he was repairing and said, "Kelly,12 "The wellknown rule is applicable...that when a party produces such evidence asit is in his power to produce,its probativeeffect is enhanced,by the silence of his opponentand also wherethe partyon whom rests the burden of evidence as to a particular fact hasthe evidencewithin his control and withholds it, the presumption is that such evidence isagainst his interest and insistence."(N. L. R. B: v. OhioCalcium Co.,133 F. 2d 721(C. A. 6)).'3Griffiswas in the armed services from June1946 to November1947.He returned towork for theRespondents in December1947.He is also referred to in the record andherein as Kelly.11Griffis was receiving 80 cents per hour. R.UBIN' -BROTHERS FOOTWEAR,INC..29I understand there is a union going around;at least remarks of a union goingaround town."-Youmans remarked that a union might be good or bad,dependingon how it is run. As they were leaving the plant, Youmans said, "I will tell youone thing;that is the reason they moved from Zanesville clown here,is to get outof the union.Before they will work under a union down here,they will pack upand go back up there. They have to pay freight on their leather down here, andthen they have to pay freight on their shoes to ship themback.Before they dothat, they will just pick up and go hack."Youmansended theconversation byrepeating that a union might be good,might be bad,but he would not say.Reavis Dowling,a thread lister in the Respondents'employ since 1936, testi-fied that on or about September 14, employee Oscar Sapp remarked that hewished there was a union in the plant.Vasco Sapp,their foreman and brotherof Oscar,overheardtheir conversation and asked Dowling if a union had beentrying toorganize the plant.Dowling answered that the A.F. of L. had madeefforts in the past but that hehad notheard anything about it for 3 or 4 months.Vasco Sapp then turned to Oscar ,ind said,"Iwill fire your damned ass if Ihear you mention the union in here again."On Saturday morning, September25,Dowlingwas in a booth in the men'swashroom when his Ibreman VascoSapp and Foreman Albert Dowling and J. B.Whidden(also known as Cowboy)walked in and engaged in a conversation about the Union.Dowling overheardSapp tell the other foremen that it unionwas tryingto organize the plant'semployees;that Jack Rubin would not run the factory if the union drive suc-ceeded;that the Respondentswould closethe plant and go back north beforeunion wages would be paid to make stock shoes because they were not makingenough money on stock shoes.AlbertDowling told the other foremen that aunion man had the names and addresses of all of the Respondents'employees andhad visited one of the men working in his department.On or about September 29, Foreman Sapp walked over to Reavis Dowling inthe plant and told him that all of the female employees had joined the Unionand it was up to them to keep the Union out of the plant.'Foreman Sapp added,"I don't want to lose a damn good job on account of the Union.I have beenworking for 13 years."The following day Foreman Sapp asked Reavis Dowlingwhat he thought about signing"a paper to keep the union out of the plant."Dowling told Foreman Sapp that he questioned the legality of such a documentand asked for a copy of it so that he might consult the district attorney's office,and if it was legal he might sign. Foreman Sapp refused this request and-Dowling refused to sign.Early in October Foreman Sapp approached Dowlingin the plant and asked:"How do you reckon Mr. Rubin is going to feel whenhe gets back from New York tomorrow and finds out you been working with theunion man?I imagine he is going to feel like a two-cent piece with a hole in it,don't you?"On a Friday evening in early October,'Cochran, another union organizer,Coker, and several of Respondents'employeesincluding Reavis Dowling, met atthe latter's home.The following morning, Saturday,Foreman Howison cameover to where several thread lasters were waiting for work and inquired if Dowl-ing had gone to the union meeting the night before.Lola Davis, a fitting room employee with the Respondents since 1936, whoseallegeddiscriminatorydischargewill be discussed in detail hereinafter,testifiedthat about-the first part of September Foreman Youmans came to her machineand inquired if she heard anything about the employees organizing into a union.'^ The exact date of the meeting is not revealed in the record. 30DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon Davis' reply that she had not, Youmans told her that an effort was beingmade to organize the employees and if anyone solicited her she should "try todiscourage it."Julia Griffin testified. that on or about September 15," Foreman Youmans cameover to employee Lucille Robinson's machine while she was there and touchingthem both on the shoulder, said "Girls, do you have your cards'?"They asked"What cards?", and Youmans said "Union cards." They replied that they didnot have union cards.Youmans then asked them if they knew that the Unionwas making an effort to organize the employees, and added, "If they organize aunion here, the factory will more back up North: The reason we came downhere was so we did not have to have a union in the plant. It would be cheapertomove back up there, because we have to pay the expense of getting theleather and the materials down here."Lucille Robinson corroborated Griffin'stestimony.She testified also that that same afternoon or the next day, Youmansasked her to let him know of any employee who was taking a part in unionactivities.LollieM. Crews, an employee in the cutting department since August 1947,signed a union application card on September 23. She testified that about a weekLater Foreman Howison asked if she joined the Union, to which she replied thatshe had not.A day or two later Howison asked if she knew anything aboutthe union around the plant. Crews replied that she did not know anythingabout it and that she had not signed a union membership card.Within a clay,Howison told Crews that he heard she was the only employee who had paid herinitiation fee to the Union. Crews then admitted that she had joined.Howisonasked Crews to let him see her union receipt," but not to let anybody see herhand it to him.When Crews gave Howison the receipt, he, said, "You won'tneed this any more, will you?" Crews replied, "Well if the union don't come in,I will get my dollar back out of it."Howison closed the conversation by re-questing Crews not to tell anyone about his asking for her union receipt.Shortly before she joined the Union on September 24, Foreman Youmansasked Martha G. McQuaig, an employee in his department since 1.942, if she hadseen any union cards in the plant.Youmans told McQuaig that he wished hecould find out which employees had the cards.He stated further that theRespondents were manufacturing stock shoes in order to give work to the em-ployees, that it was not absolutely necessary to make stock shoes and that theRespondents could close the plant at any time.On the day leaflets announcing a union meeting the night of October 11, weredistributed to the employees at the plant entrance, Youmans asked McQuaig ifshe would attend the meeting to find out what was going on there. The nextmorning Youmans asked if she went to the "dance." She replied that she hadgone to the "chicken supper." 18On Saturday morning, September 25,. a number of employees were workingextra time.Foreman lWrhiddon approached Earnie Howell, at his work benchand stated that he did not think a union in the Respondents' plant would bea good thing for the employees. AVhiddon, however, did not end the conversa-tion with this expression of his opinion, but went on to -tell Howell that theemployees worked on a piecework basis and the Respondents' manufacture'" Griffin testified that the conversation took place about 2 weeks before her dischargeon September 30.The alleged discriminatory discharge of Griffin will be discussed in alater section of this report." Crews testified that she was given a duplicate pink slip when she signed the application.18By "chicken supper" McQuaig testified that she referred to theunion meeting. RUBIN BROTHERS FOOTWEAR, INC.31consisted of a good percentage of stock shoes ; that if the Union's organizationaldrive was successful, the Respondents would manufacture only order shoes andthe volume of work would be cut down.Whiddon also told Howell that eventhough the third floor employees had joined the Union, it could be kept out ofthe plant if the second floor employees did not join.Carroll Bennett, a thread laster in the Respondents' employ since 1943,joinedthe Union on September 26.He testified that soon thereafter his foreman,Vasco Sapp, came to his machine and asked if he would sign a petition whichset forth that the employees were satisfied with conditions and did not want tohave any part of the Union.'9 Bennett refused. Sapp told Bennett that if theUnion came into the plant, neither lie nor Bennett nor anyone would have jobs,that Jack Rubin had been advised by J. B. Rubin of the Respondents' New Yorkoffice that the plant would close if the union drive succeeded.Annell Stevens, a sister-in-law of Essie Stevens referred to hereinabove, wasemployed in they plant office in September 1948. She did not join the Union.She testified that on the clay Essie Stevens was discharged, Mary Ruth Bryantcame to her and asked if she was a union member.Gladys Spradley,. a coworker of Essie Stevens in the cutting department,was also questioned by Mary Ruth Bryant concerning her membership in theUnion on the day Stevens was discharged. Spradley testified further that onor about October 1. Howison asked if she had joined the Union and remarkedthat "Essie Stevens did not know what she was getting into whenshe signedus all up."About September 20, Foreman Sapp told John Henry Justice athis machinethat he thought the employees were doing the wrong thing in joining the Union,that they were just signing themselves out of jobs.He stated that the Re-spondents would close the plant and go back to New York and therefore itwould be better to leave the Union alone.On October 12 Justicewas wearinga union pin while at work. Foreman Sapp' approached him and said thatthe union pin would not get him his rations.Foremen Vasco Sapp and Calvin Thomas made it practically a daily oc-currence to talk to James A. Craven, an active union participant, about theUnion.On or about September 27, Sapp told Craven that the "union wouldnot work" in the plant. Sapp said that Jack Rubin had received a telephonecall from J. B. Rubin and I. Rubin in New York to the effect that the Respondentswould close their plant and go north before they would pay union wages.Craven testified that Foreman Thomas told a group of the employees, ofwhich he was one, that they were doing the wrong thing and "just costingthemselves their jobs and his as well." Thomas added, "you don't thinkRubin Brothers would stay down here and work farm hands when they couldgo up North and get skilled labor."Charles Crawford, a heel trimmer for the Respondents since 1943, testifiedthat about October 1, Foreman Dowling questioned him regarding the unionmembership of employee Fred Ammons.About September 27, Foreman Whiddon approached Noah Griffin in the plantand said "they are trying to get a union in here.We don't want it here.Mr. Rubin says he is going to shut down if it comes in."Whiddon told Griffinthat he had told the same thing to some of the other men under his supervisionon Saturday.Whiddon then inquired if the unionman had seenGriffin, andassured him that he would.'9The circulation of an antiunion petition will be taken up separately and in moredetail in another section of this report. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 27, Foreman Howison came to Mattie Mobley's machinestatinghe had heard that some of the girls in the cutting department were gettingthe Signatures of employees to join the Union.Howison asked Mobley if shehad heard anything about it.Upon Mobley's negative reply, Howison statedthat the employees have the right to join the Union if that is their wish, butif the union drive was successful the Respondents would move the plant backnorth where they could obtain experienced help.The following day Howisonagain stopped at Mobley's machine and inquired if Essie Stevens had askedMobley to join the Union.Howison said that it was rather funny that shehad not, because she had signed up other employees in the cuttingdepartment.He then remarked that goings-on in the plant could not be kept secret. Onthe morning of September 28, Essie Stevens was helping Mobley count strapsat the latter's work bench.Assistant Foreman Raymond Morris asked Mobleyif Stevens was trying to get her to sign up with the Union.About the middle of September, Foreman Albert Dowling asked Lloyd'Sapp 20 if he had heard anything "about this communist business" that wasgoing on in the plant.When Lloyd Sapp replied that he had not, ForemanDowling wanted him to know before he became involved in union activities,that any employee who had anything to do with the Union would be fired;furthermore, that if the union drive was successful, Jack Rubin said he wouldput a lock on the door and go back north. A few days later, Foreman Dowlingasked Lloyd Sapp if he was signing up employees into the Union. On anotheroccasion Foreman Dowling, in the company of Foreman Sapp, came over toLloyd Sapp's machine and accused Lloyd of having a lot to do with the Union.Vasco asked Lloyd if he had, then told him that he understood from a reliablesource that he was working with the Union.About September 18, Foreman Dowling told John' Henry Driggers that theUnion wasorganizingthe employees and that he did not want the men underhis supervision to join.Several days later Foreman Dowling asked Driggersif he was "in this mess," commenting that both he and Jack Rubin thoughthighly of Driggers and did not want him to become involved. On anotheroccasion, while Foreman Dowling was trimming a shoe at Driggers' machine,Foreman Sapp came over and asked Foreman Dowling if Driggerswas "allright."Dowling replied that he did not know because Driggers never saidwhether lie did or did not join the Union.About the middle of September Foreman Sapp told Edward Fowler at hismachine that if he thought anything about his job he had better leave theUnion alone. In the same conversation, Foreman Sapp stated thatone of theNew York Rubins told Jack Rubin that if the people in Waycross wanted tojoin, to let them have the Union, close the plant and go back to New York,where they could get shoemakers.b.The antiunion petitionsEarly in October several employees circulated petitionsin the plant duringworking hours.The petitions, which were informal and writtenon sheets of:scratch paper, bore the following or similar headings :I do not care to have anything to do with the union whatsoever.Thrift was solicited to sign the petition by employee Edgar Chauncey.Afterhe signed, he heard Chauncey tell Foreman Dowling that another employee20Lloyd is a brother of Foreman Vasco Sapp. RUBIN BROTHERS FOOTWEAR, INC.33told him (Chauncey) he would get into trouble for circulating the petition andthat he had better stop.Dowling told Chauncey to send to him the nextemployee who said anything like that, and assured him of Respondents' supportin case of any trouble. 21Robert Higginbotham testified that Foreman Dowling approached him in theplant and requested him to take a pad of scratch sheets around to the variousemployees and have each one write "I don't want any part of the union" onthe sheet and sign his or her name. Dowling further instructed Higginbothamto caution the employees that they would lose their jobs if they refused to sign.Claudia Hickox and Odell de Lettre were among others who signed the petitionafterHigginbotham gave them Dowling's message.Hickox stated she sawForeman Dowling hand the scratch pad to Higginbotham before the latter spoketo her.De Lettre testified that Dowling was about 20 feet away looking atthem when Higginbotham talked to her about signing the petition.Julian Dial, It witness called by the Respondents, testified on cross-examinationthat Foreman Dowling asked him and John Lord, another employee, to circulateamong the employees of the fitting department with the scratch pads to getthem to put down in writing over their signatures that they did not "want anypart of the union."Vernon Dial, an edge trimmer in the fitting department,testified that his brother, Julian, solicited him to sign the petition and told himthat he was circulating it among the employees upon the instructions of ForemanDowling.Julian Dial also presented the petition to George Hendrix who refusedto add his s'gnature.Hendrix cred'bly testified without denial that as he andJulian Dial were talking about the petition, Foreman Dowling walked by themand told Dial not to insist that Hendrix sign.Foreman Dowling denied that herequested Dial to solicit the employees, of his department with the antiunionpetition.He testified that only John Lord went to the employees with the peti-tion and that he had taken it away from him. Lord testified that before thepetition incident Foreman Dowling inquired if he had joined the Union and lietold him that he had not. Several days later, Dowling, according to Lord,brought him a pad of scratch sheets and told him to take it to the employees ofhis department and one other department to have them write "I don't wantanything to do with the union" and sign their names. Lord stated he carriedout Dowling's instructions, obtained a number of signatures but that after awhile Dowling told him to stop circulating the petition and took it away fromhim.Thereafter Dowling asked if Lord would sign a statement for him. Lordacquiesced and was told to see Mary Ruth Bryant after working hours. Lord, ina signed affidavit dictated to Mary Ruth Bryant which she wrote out in longhand,stated that the petition was circulated of his own free will and he claimed soleresponsibility for it.At the hearing Lord testified that he signed the affidavitto help Foreman Dowling, but its contents were not true. Foreman Dowling'sdenial as hereinabove noted is not credited. In view of the conflict betweenLord's testimony and the affidavit which he apparently voluntarily signed forthe Respondents, no finding is made that Dowling directed Lord to circulate thepetition.However, I find, based upon Dial's testimony which I credit and whichis supported by the similar testimony of Lord, that Foreman Dowling inspiredthe circulation of an antiunion petition among the employees while they wereat work.21Although Thrift is blind, he testified that he recognized the voices of Chauncey andDowling, having spoken to both of them over a 4-year period, and they were talking veryclose to his place of work. Thrift's testimony stands undenied and is credited. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDThe circulation of the antiunion petition was not confined to the employees ofForeman Dowling's department.Reavis Dowling refused to sign upon ForemanVasco Sapp's request. James Woodrow Wilson, a thread laster, testified thatForeman Vasco Sapp told him "it would mean his job" if he persisted in hisrefusal to sign.Cutting department employees were solicited to sign the petition in plain viewof their supervisors.Gladys Spradley testified that employees Ann Hickox andGrace Kirkland told her if she did not sign, she would not have any more workand the plant would be shut down.While the employees were thus engagedin conversation regarding the petition, Foreman Howison was talking to TackRubin about 15 feet away .^ Lollie Crews was advised by Hickox that she wascirculating the petition for Foreman Howison.MattieMobley, upon beingsolicited to sign the antiunion petition by Hickox, was told that Jack Rubin"wants to see who is part of the union and who is against it." Cutting depart-ment Assistant Foreman Raymond Morris admitted that he saw Hickox circu-lating the petition among the employees.Conclusions regarding the interference, restraint, and coercionEven before the Union's organizational campaign assumed concrete and overtform, the Respondents had information that an organizer was calling at thehomes of their employees.Thus not only did Foreman Dowling, on the morn-ing of September 8, question- employee Thrift about the union organizer's visitto his home the night before, but thereafter, on the morning of September 15,made it quite clear that he knew the union organizer had been calling on theThrifts when he remarked, "I understand that union man-has'been back to yourhouse again." 23 Immediately thereafter the Respondents launched their counter-campaign inopposition to the concerted activities of their employees as setforth in detail hereinabove by questioning them concerning their union activitiesand memberships ; by the promise of benefits if they would stick with theRespondents and warning them that they would be sorry or they would lose theirjobs if they did not; by threatening to close the plant or remove it from Way-cross ; and by threatening to cease the manufacture of stock shoes.The Respondents adduced testimony from several of their foremen that onor about October 14 there was distributed to them a written statement ofpolicy regarding employeerelations as follows :STATEMENT OF POLICY re : Employee Relations-TO: All Foremen and other Supervisors (one copy each)All Foremen and other Supervisors will acquaint themselves with thesestatements and will handle employees accordingly :1.The Company desires that the law respectingmanagement-labor rela-tions be closely followed.Under the law of Georgia it is not necessary foran employee to belong to a union to hold his or her job and this should,bemade clear to all employees.2.Employees have the right under the Taft-Hartley Labor Law to joina union and neither the management nor the foremen or other supervisorsshould interfere with employees if they desire to do so.2z It was shortly after this that Jack Rubin told Howison to stop the circulation of thepetition as will be related hereinafter.23While Foreman Dowling's remarks to Thrift are not sufficient to establish that theRespondents engaged in surveillance,they nevertheless foster the impression of surveil-lance, hence were as intimidatoryin character as surveillance itself.L & H Shirt Company,Inc.,84 NLRB 248 ; S. W.Evans &Son, 81 NLRB 161. RUBIN BROTHERS FOOTWEAR,INC.353.Foremen or other supervisors should not threaten or coerce or spyupon any employees concerning union activities.4.Although the management has the right to discuss union activitiesit is instructed that if employees ask the advice of any supervisor con-cerning joining a labor organization that you refrain from giving suchadvice.You are also requested to refrain from making any antiunionstatements to employees.5.Foremen and other supervisors are likewise instructed to prevent anypersons who are not employees to use Company property for purposes ofsoliciting membership in any union and employees are not to be allowed toengage groups in conversation and otherwise delay production in the plant.6.Foremen and other supervisors must be impartial in their treatmentof union members and non-members and there must be no difference becauseof union membership or non-union membership in regard to hire or tenure ofemployment or of any working condition.RUBIN BROS. FOOTWEAR, INC.,10/14/48.(S)R. R. RUBIN.Although this statement of policy on its face indicates the Respondents' neu-trality regarding their employees' union activities, dating at least from October14, it is undenied and clear from the record that this policy was never made knownto the employees either orally or in writing. Nor does it appear that the Respond-cuts took any other action specifically repudiating the conduct and statementsof their foremen set out hereinabove.Cf.Columbian Carbon Company,79 NLRB62.Under the circumstances, the distribution of the statement of policy didnot have the effect of vitiating the unfair labor practices committed prior thereto.I find by reason of the acts, conduct, and statements of the Respondents and theirsupervisory employees set forth in detail hereinabove, that Respondents haveinterfered with, restrained, and coerced their employees in the exercise of rightsguaranteed to them by Section 7 of the Act.With respect to the circulation of the antiunion petitions, that Respondents areresponsible for the acts of Foreman Sapp concerned therewith is too clear torequire any discussion. It is also clear that Respondents are chargeable for theacts of the employees who circulated the petitions since they were instigated bythe foremen and the employee was merely acting as the foremen's agent in theactual circulation.The Respondents in their reply brief submit that the pollingof their employees by the use of the petitions in order to determine their unionsentiments is not a violation of law.This contention is without merit.TheBoard has repeatedly held such conduct to be unlawfulperse,being illegalinterference by the Respondents in a matter which is exclusively a concern of theemployees.SeeGranite State Machine Company, Inc.,80NLRB 79. TheRespondents further contend that as soon as the circulation of the- petitionscame to their attention, they, via Jack Rubin, ordered the activity stopped, thusabsolving them of liability for the actions of their foremen.While it' appearstrue from the record that Foremen Dowling and Howison did stop the circulationof the petition when Jack Rubin came on the factory floor and ordered them todo so, nevertheless we are faced with a similar situation here as we had whenthe Respondents distributed their statement regarding employee relations onlyto the foremen.Even though Jack Rubin ordered the foremen to pick' up thepetitions and stop the further circulation, the employees were not told of manage-ment's action in this regard, nor were they told that the entire episode would bedisregarded and no attention paid to those who did or did not sign.On the con-917572-51-vol. 914 36DECISIONS OF NATIONALLABOR RELATIONS BOARDtrary, those employees who refused to sign were left with the impression thatthey would suffer the possible loss of their jobs and that the Respondents wereusing the petitions to find out how they felt about union organization.Nothingwas done or said by management to dispel these thoughts from their minds.This contention of Respondents is without merit and I find that by the circulationof the antlunion petitions; the Respondents violated Section 8 (a) (1) of the Act.The discriminatory layoffs and reductions in hours of workOn September 28, 1948, I. Rubin of Respondents' New York office sent thefollowing telegram to the Waycross plant: "DISCONTINUE MAKING STOCK SHOESWE HAVE Too MUCH ON HAND MARKET CONDITIONS VERY UNCERTAIN WORK ORDERSONLY." Immediately upon receipt, the Respondents laid off 4 employees andthereafter continued the layoffs until October 15, when a total of 73 employeeswhose names appear in Appendix A attached hereto were laid off.The amendedcomplaint alleges that the layoffs and a reduction in hours of work of all theplant employees from on or about September 27 to December 22. 1948, were themeans used to discourage membership in the Union in violation of Section 8 (a)(3) of the Act.The Respondents contend that their actions in laying off and reducing thehours of work of their employees were economically justified.Ralph Rubin,comanager of the Waycross plant, testified that the leather market had beenfirm since about September 1947, with an expected price drop ; therefore, anystock shoes manufactured of the high-priced leather for future sale would haveto be sold at a price based on the then prevailing decreased leather market, witha resultant monetary loss to the Respondents. Further, that at the end ofSeptember 1948, the Respondents had a sufficiently large stock to take care oftheir immediate needs.It is recognized that an employer may lawfully reduce its operations or forthat matter close its plant for any reason whatsoever, good or bad, sound orunsound, in its sole discretion, and without censorship from the Board, providedonly that the employer's action is not motivated by a purpose to interfere withand to defeat its employees' union activities. If the latter is the true purpose,it is unlawfu1.24While the record lends support to the theory that the shoe manufacturingindustry was proceeding with caution in buying leather in September 1948, be-cause the trend in the leather market was on the "easy" side,25 nevertheless a24Goodyear Footwear Corporation,80 NLRB 800;Pepsi-Cola Bottling Company of Mont-gomery, 72NLRB 601.25 In evidence are several trade publications which Ralph Rubin testified he read regu-larly and upon which he partially based his decision that Respondents stop manufactur-ing stock shoes on September 28, 1948.American Shoemaking,Volume 208, No. 11.September 15, 1948,contains an editorial on the general leather situation which notesamong other thingsthat "it is quite generally agreed in trade circles that the trend isdefinitely on the easy side and leather is available at a few cents less per foot as com-pared with a few weeks back.Now that hide markets have again weakened it is veryevident that further downward adjustments of leather prices will be in the making.Tan-ners say that some business is being effected all the time, but buyers keep very cautious intheir operations and it is also true that they are very selective in their purchasing.Mostof theleather bought by shoe manufacturers at this time is for quick cutting and there-islittle or no indication of making important commitments for the future."A report inLeather and Shoes,Volume 116,No. 13, September 25, 1948, states"Trading in mosttypes of upper leather from reports obtained would indicate that buyers still govern theirpurchases with a degree of caution and there is much to be desired in the way of real RUBINBROTHERSFOOTWEAR, INC.37careful analysis of the Respondents' purchases from the last of August 1948,-when according to Ralph Rubin, he became aware of the leather market situation,through September 1948, reveals that Respondents did not hesitate to buy rawmaterials, but rather continued their purchases:The record fails to show thatBecause of the anticipated drop in the leather market, Respondents in any mannerreduced the volume of their purchases.Furthermore, Jack Rubin testified that in September 1948, Respondents hadin their plant the leather and sundries necessary for the continued manu-facturing of stock shoes.LouisOringer,Respondent's vice president incharge of sales, testified that although he was not too well acquainted withthe raw material inventory at the plant, he knew they had "some."He statedfurther that "at certain times in 1948 we didn't want to cut any more stockthan we could possibly help because we were afraid of a break in the market.And rather than have a finished product on the floor we would sooner have the.rawmaterial."Ralph Rubin also testified ". . . if we went and put ourhigh-priced leather into those shoes during October, and then the market fell,we would be losing money; or rather, losing some of the profit we might gainifwe held out and waited until the leather market dropped." It seems clearfrom the above-noted testimony that Respondents had in their plant leatheralready purchased and paid for which could have been used for uninterruptedmanufacture.While I do not consider it within ray province to advise Respond-ents how to run their business, it appears to me that Ralph Rubin's reason forholding "our high-priced leather" until the leather market dropped, in order toavoid monetary loss, is patently illogical because the only possible way the Re-spondents could have avoided loss would have been to immediately make theleather up into items that were currently salable, and sell them on' the thenfirm leathermarket.Certainly,holding the high-priced leather until theleather market fell would merely insure a loss to that extent, and the longeritwas held 'in a depressing market, the greater the Respondents' loss.It is also worthy of note that' Respondents started building up to full pro:duction at the end of November 1948, when, according to Ralph Rubin, onlyone leather company had dropped its prices.20At the end of September 1948, Respondents had an unsold stock of 180,000pairs of shoes or approximately 6,000 cases 27During the month of Septemberthey received orders for 9,989 cases of shoes of which 3,554 cases were forstock shoes.The stock turn-over for September 1948 was therefore 59.25 per-cent, leaving out of consideration the fact that'there were 1,024 cases of shoesin stock about 3 years old.Ralph Rubin testified that a turn-over of better than 25 percent of stock isgood and is an indication that the stock on hand is moving out of the plantin a rapid manner. A 50 percent stock turn-over would be fine and he wouldkeep stock at its level if he could turn it over every 2 months. I therefore findRespondents' contention that they had a sufficiently large stock at the end ofSeptember 1.948, to take care of their immediate needs, to be without merit.volume business.Shoe manufacturers when in the market for leather give orders for suchquantities that will take care of quick cutting, and there is little disposition shown tooperate very far ahead."26Ralph Rubin testified that other leather firms did not decrease their prices until some-time in the spring of 1949.21The record indicates that depending on the type shoe, they are packed 24, 30, or 36pairs to the case.For the purposes of this report, I have used the average of these figuresas the number of pairs of shoes per case. 38DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Respondents also contend and point out in-detail in their brief thatalthotigh 6,435 cases of make-up shoes were ordered during September 1948,which would have required 2 full months' work at peak capacity to complete,they were justified in cutting down their production and laying off employees,since 4,477 cases were not scheduled for delivery until later dates, and theycould not be reasonably expected to make up these shoes at a time when theywere faced with the prospect of a price decline in leather.The record reveals that identical compelling reasons existed for discontinuingthe manufacture of stock shoes at the end of August 1948. The Respondentswere already on notice of a possible price drop in leather, according to RalphRubin's testimony.They had not received the number of orders they contendthey should have received under normal conditions.29 But the Union had not yetstarted its organizational campaign at the plant.Respondents worked theiremployees overtime in all departments during the month of September, and alsohired new employees, with the result that it was a peak month in production.Since the Respondents increased their operations in September 1948, even thoughthey were then faced with a break in the leather market, I am led to the con-clusion that the sudden layoffs at the end of September could not reasonablybe attributed to it. I find no merit to this contention.A. G. Sims. assistant manager of the Nashville branch of United Shoe Ma-chinery Corporation, testifying as a witness for Respondents, stated that manu-facturing statistics of the National Stitch-Down Shoe Industry 30 for the year1948 reveal that production for September was 5,400,000 pairs, October, 5,100,000pairs, and November, 4,900,000 pairs.Respondents' production for September,according to Sims' figures, was 138,900 pairs, October 85,300 pairs, and Novem-ber 51,700 pairs- Thus, Respondents' counsel points out in his brief, Respond-ents were not out of line with the industry trend in reducing their productionduring the months of September, October, and November, 1948.While it istrue that the industry trend shows a decline in manufacture, the comparativereductions between Respondents and the remainder of the industry are veryrevealing.For example, the industry as a whole for October 1948 reduced itsproduction 5.6 percent from the previous month whereas Respondents' productionshows a decline of 38.6 percent. In November, the industry as a whole reducedits production 3.9 percent from the previous month, whereas Respondents' pro-duction declined 39.4 percent.From September to November 1948, the industry'sreduction was 9.3 percent and Respondents was 62.8 percent. Since Respond-ents' reduction in manufacturing is so completely disproportionate to the gen-eral trend, it was undoubtedly attributable'to factors other than the economicfactors which the industry as a whole faced. The testimony of Michael Hyrka,a purchasing agent for Sam Shainberg Dry Goods Co., Memphis, Tennessee, fur-nishes a clew to such other factors.Hyrka credibly testified that early in Octo-ber 1948, at the Shoe Show in New York, Oringer told him that because of labor28 541 to be delivered November 1948.670 to be delivered December 1948.698 to be delivered January 1949.1,042 to be delivered February 1949.1,122 to be delivered March 1949.329 to be deli`vered` April 1949.75 to he delivered May 1949.R8 In August Respondents received orders for 3,862 cases, of which 2,850 were for makeup and 1,012 were from stock. In September the total orders received were 9,989 cases,of which 6,435 were for make up and 3,554 were from stock.00Respondents manufacture stitch-down shoes exclusively. RUBIN'BROTHERSFOOTWEAR,INC.39difficulty at the plant,Respondents were not then manufacturing cowboy bootsand he did not know when they would go back to producing this item.Oringer did not deny Hyrka's testimony.With respect to the date he learnedof the Union's attempt to organize the plant,his testimony is in conflict.Atone point he said it was not until October 26,at another he gave the date asAugust 16.In any event,it is clear and I find that Oringer knew of the Union'sorganizational activities at the time.of the New York Shoe Show early in October1948.Oringer admitted on cross-examination that because of.the Union's organi-zational activities he "was afraid to take make-up business on that account forimmediate delivery for fear it would be held up."He also admitted that be-cause of the organizational activities he may have told customers that respondentscould not make deliveries.Thusit is apparent that the other factors which contributed to the Respond-ents' unusually large decline in production in October and November 1948 werethe Union's organizational activities at the plant, and the Respondents' deter-mined efforts, as heretofore found, to prevent successful organization of theiremployees.The layoffs were not isolated,but were an integral part of the Respondents'campaign to defeat the Union's organizational drive.They followed closely uponthe heels of the appearance of the Union,the Respondents'learning of it, andtheir campaign to defeat it which involved,among other things, threats to closethe plant made by Jack Rubin as well as by various foremen,already discussedand heretofore found to be violative of the Act.It is of significance that the layoffs came without prior notice to the em-ployees and without the assignment of any reason.They came,in spite of thefact that only about a week before Jack Rubin told Williamand Marcella Thriftthat Respondents wouldcontinueto'nianufacture stock shoes as long as theycould 3'In pastyearsitwas the practice in the plant for the foremen to spreadword among the employees that there were few orders,and layoffs wereimminent.Respondents made it unmistakably clear to the employees that the advent ofthe Union was the real cause of the layoffs.Thus,Foreman Sapp early inDecember 1948,in a conversation with employee Reavis Dowling regarding thelack of work at the plant,specifically assigned the following reasons for thiscondition:"Well, you fellows brought it on yourselves.Forget about this unionand Mr.Rubin would go back to making shoes and we could have regular workagain."Similarly,late in December1948when employee McSpadden askedForeman Sapp why the employees were not getting more work, Sapp replied "Onaccount of the damn union.You fellows get shut [rid]of the union and we willgo back to making shoes like we always did."When employee Mclnvale com-plained to Jack Rubin about the reduced hours of work at the plant, he was toldthat if the employees forgot about the Union the Respondents would "go back towork."In January 1949, Jack Rubin told Griffis, who had applied for reinstate-ment to his job, that there was plenty of work for him to do, but that he was notgoing to rehire him until he ascertained"which way this thing [union] goes."On the basis of the foregoing and the entire record the conclusion is inescapableand I find that the layoffs of the employees named in Appendix A were motivatedby and were the result of the Respondents'opposition to the unionization of31 In this regard employees Martha McQuaig^and Pearl IIiggenbottom credibly testfiedwihout denial that they were told by Jack Rubin in August 1948 that Respondents wouldhave "a big run of Romeos" that would last until Christmas. Jack Rubin also told Mar-cella Thrift, as heretofore found. that he would keep her busy on cowboy boots. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir employees and was done to discourage union activity, thereby discriminatingagainst them within themeaning ofSection 8 (a) (3) of the Act.Ralph Rubin testified that on or about October 9, the date the Respondents wereserved with the original unfair labor practice charge in this proceeding, heconferred with Attorney Bennett regarding the matter.Around the end ofOctober, on the latter's advice, the Respondents began rehiring the laid-off em-ployees.Their policy was not to recall such employees through their own em-ployment office.Instead they requested the Waycross office of the Georgia StateEmployment Service to refer to them former employees to fill particular jobs,noting the fact that they preferred the most experienced persons available.Bythismethod the laid-off employees were referred to the Respondents andaccording to Ralph Rubin's testimony "they were all either rehired or refusedto return to work for some reason of their own, or in a very few cases, we didnot see fit to reemploy them." Neither the payroll records nor the evidencecorroborates Ralph Rubin's testimony in this regard.As a matter of fact,the record is not at all clear on this point and it cannot be determined withany degree of certainty which laid-off employees were rehired or the dates oftheir reemployment. It is the contention of Respondents' counselraised in hisbrief that the rehiring of the laid-off employees is evidence of the fact that theywere not discriminatorily discharged.The Respondents' ultimate reemploymentof, or offer of reemployment to any or most of the laid-off employees, after theoriginal charge had been filed in this case, does not militate against the over-whelming effect of the evidence establishing discriminatory intent.N. L. R. B.v.Vincennes Steel Corporation,117 F. 2d 169, 173 (C. A. 7).In the light of the conclusions reached with respect to the layoffs as setforth hereinabove, and in the absence of any showing that circumstances hadchanged, I further find that the general reduction of hours of work of theproduction and maintenance employees, simultaneously with and subsequent tothe rehiring of a number of the laid-off employees about the end of October1948, was motivated not by reasons of economic necessity, which were thesame as those given for the layoffs and found to be without merit, but rather bythe Respondents' continued opposition to the Union and their determinationto discourage the union activities of their employees.By reducing the hours ofwork of their productionand maintenanceemployees, the Respondents havediscriminated with regard to the tenureof employment of such employees, inviolation of Section 8 (a) (3) of the Act.Inasmuch as theRespondents'objectives were violative of the Act,it is immate-rial that in carrying them out, some of the victims of the Respondents' discrimi-nation may not have been union members." Discrimination in regard to thehire and tenure of employment of a group of employees, including nonunionmembers of the group, tends to discourage union membership and activities noless than discrimination directed against union members alone.Nonunionvictims ofdiscrimination are, in such case, entitled to the same relief under theAct as are the union members and I will so recommend hereinafter.Capital,City Candy Company,71 NLRB 447, 451. See alsoJ.R. Todd, d/b/a CentralMineral Company,59 NLRB 757, 773;General Motors Corporation,59 NLRB1143, 1145-1146, enf'd as mod. 150 F. 2d 201 (C. A. 3).azAs -previously noted, the record is not clear as to the, employees rehired or the datesthereof.33The membership cards of those employees who joined the Union are in evidence.Acomparison of the cards with the employees laid off and those whose hours of work werereduced reveals that there are in both groups employees who did not join the Union. RUBIN BROTHERS FOOTWEAR, INC.41The present state of the record, as hereinabove noted, does not permit a precisedetermination of the number of discriminatorily laid-off employees reinstated,or the dates when such reinstatements were made; nor is the record clear withrespect to the reduction of hours suffered by the production and maintenanceemployees and the duration thereof.Under the circumstances, these mattersmay appropriately be ascertained at the compliance stage.The discriminatory dischargesEssie Stevenscommenced her employment with the Respondents as a cutterin July 1945.With thg exception of a layoff for 1 month in April or May 1947,because work was slack, she worked regularly until September 29, 1948, when shewas discharged by Foreman Clifford Howison. It was stipulated at the hearingthat Stevens was a good cutter and Howison admitted that she did not veryoften waste leather.Stevens joined the Union on September 17, at the behest of Julia Griffin, whosediscriminatory discharge will be discussed hereinafter,and became one of itsmost active enthusiasts,as is evidenced by the fact that in the short periodbetween the time she joined until the date of her discharge she signed up 25employees to union membership.Stevens credibly testified without denial, thaton the morning of September 28 at her cutting machine, Howison stated he wastalking with the older employees because they would confide in him, then ques-tioned her about the Union's activities at the plant.That afternoon Howisoninquired if Stevens had a union book.Upon her negative reply Howison said,"You mean to say there hasn't been a union man talking with you?" He thentold her that all of the people whom she had signed up wanted to revoke theirmemberships.Howison's closing remark was that the plant would be movedback- north if the Union's organizational campaign was successful.At about 10: 30 a. m. on September 29 Stevens was issued a job to cut partsfor a two-tone moccasin shoe.34Stevens testified that when a cutter is issued atwo-tone cutting job she is usually asked by Raymond Morris, the assistantforeman, of the cutting department," which color leather she prefers to cut firstand her choice is respected.That morning, however, Stevens, testified thatMorris without asking what color she preferred to cut first, brought only thebrown elk leather to her bench. She testified also that whereas the masterticket 36 called for two colors of leather to be cut, the size ticket referred to bysome employees as the white ticket, did not.The result was that Stevens cutthe plug, quarter,and tongue of the brown elk leather.Stevens discovered hermistake within a half hour after she started cutting the job, and reported it toForeman Howison. In spite of the fact that Stevens had never made a similarmistake during her entire period of employment and had never been warnedabout disciplinary action to be meted out for such mistakes, Howison dischargedher stating,"If you did not have union on your mind you would not have madea mistake ; you are fired." Stevens left the plant shortly thereafter and has notbeen reemployed.34The vamp and foxing were to be cut out of brown elk leather,and the plug,quarter,and tongue out of tan leather.36Morris is also in charge of the leather room.He assorts and grades the leather andassigns it to the cutters.Either. Morris or another employee, carries the leather to thecutter's bench.The master ticket which is made up in the plant office sets out the complete in-structions for the manufacture of the shoe.It contains among other things the colorsof leather to be used,the sizes to be cut, and the die numbers. As hereinafter found, usuallyboth tickets were attached to the leather when it was brought to the cutter's bench. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondents in an effort to impeach Stevens' testimony regarding theevents on the morning of September 29, adduced testimony of Howison, Miller,and Grace Kirkland, a floorlady in the cutting department, to show that the cut-ters obtain their instructions for the job only from the master ticket and further-more it is the cutter's responsibility after reviewing the master ticket todetermine the color leather to be cut for each part of the shoe.Thus Howisontestified that a cutter could not make up an order from only the informationcontained on the white ticket (both the size ticket and the leather cutting slipsare white) but would have to look at the master ticket to obtain complete infor-mation.Kirkland testified that the white ticket contains only the size runs tobe cut and is made up only when special orders are cut. It was Kirkland'sfurther testimony that on the morning of September 29 Stevens did not receivea white ticket and could not have cut the order without referring to the masterticket.On cross-examination Kirkland admitted that the white tickets are madeup when the cutting department has "rush" orders, and in such cases the whiteticket contains all pertinent information to enable the cutter to do the job withoutreference to the master ticket. In fact in these situations the master ticket doesnot accompany the order.Kirkland also admitted that sometimes the cuttersthemselves will make out a white ticket to facilitate their cutting of the job.Morris testified that the white ticket had been used several times in the springof 1949 in lieu of the piaster ticket and that the white ticket contained allpertinent information required to cut the job correctly.Stevens testified that about a month before her discharge so many of the girlsin the cutting department were making mistakes because of the instructions onthe master ticket that Howison had Kirkland make up separate white ticketswhich were attached to the master ticket and gave orders to the cutters to followthe instructions on the white ticket.Gladys Spradley, another of Respondents'cutters, credibly testified without denial that on or about September 1 she cuttwo cases of ladies' oxfords instead of men's as a result of following the instruc-tions on Kirkland's ticket (the white ticket) and she was reprimandedbyHowl-son only to the extent that lie told her to be more careful.Mattie Mobley, acutter in the Respondents' employ since 1947, corroborated Stevens' testimonyregarding Howison's orders to the cutters that they be guided by the whitetickets and further testified without contradiction that Howison told the cuttersby following the white ticket they could do away with reading the master ticketand thereby speed up their work.Mobley also testified that she had mademistakes in the past and although she was required to cut the order over theonly disciplinary action she suffered was that she was not compensated for thesecond cutting.I credit the testimony of Stevens, Spradley, and Mobley regarding the use ofwhite tickets in the cutting department and further credit Stevens' testimonythat the white ticket included in her cutting order on the morning of September29 called for the cutting of only one color leather.Morris did not deny Stevens' testimony that he brought only the brown elkleather to Stevens' bench on the morning of September 29.He admitted it hasbeen his practice to ask a cutter assigned to two-tone cutting job what colorleather she wishes to cut first and in such instances he brings only part of theleather for the job to the cutter's bench.When, however, he brings both colorleathers to the cutter's bench he places the leather she wants to cut first on topof the other leather.Morris also admitted that he has made mistakes in bundlingleather and sometimes may go off in shades of leather.Howison admitted thatMorris has made mistakes in assigning leather to cutters.Mobley credibly testi- RUBIN BROTHERS FOOTWEAR, INC.43fled without denial that on several occasions she was given the. wrong color leatherby Morris and called this to his attention. She testified also that it is not thecutter's responsibility to obtain the correct color leather because it is carriedto the cutter's bench by either Morris or the boy from the leather room. I creditStevens' testimony and find that on the morning of September 29 Morris broughtonly the brown elk leather to her bench.It is clear from the above and I find that even though Stevens mistakenly cutthe plugs, quarters, and tongues out of brown elk leather, she was not entirelyat fault since the white ticket called for only one color leather, and Morrisbrought only brown elk leather to her bench.The Respondents contended at the hearing and in their brief that the real causefor Stevens' discharge was not her careless' work, nor the loss of $40 worth ofleather," but rather the fact that Stevens was insubordinate to Foreman Howison,and in order for a foreman to maintain discipline in as large an organization asthe Respondents', the foreman would he obliged to take prompt action in dis-charging an employee who made a display of temper and refused to accept adisciplinary layoff for faulty work.We turn next, therefore, to a determinationof the real reason for the discharge of Stevens.Howison testified that on the morning in question, Nora King, a cutter in theRespondents' employ since 1941, called his attention to the fact that Stevens wasnot cutting the correct color leather.He walked down to her bench, told hershe was cutting wrong and that she should lay off for a few days. ThereuponStevens became "nasty" and said she would go off right then and they proceededto the office to obtain her pay.Howison did not further elaborate on Stevens'nastiness.On cross-examination Howison changed his testimony and statedthat he was standing in the middle of the aisle close to Stevens' place of workwhen she told him she cut the job wrong.Nora King worked in the front of the cutting department about 45 to 50 feetaway from Stevens' bench.King admitted that the only disciplinary actiontaken when she made mistakes was to make her cut the job over. She testifiedthat on the morning of September 29 she went to Stevens' bench to obtain a diein order to cut tan leather for a job similar to the one Stevens was cutting.Kingstated that she asked Stevens for the die and said: "Essie, aren't you cuttingyour shoes wrong?", to which Stevens allegedly replied "I have cut as many asyou have."King testified that she was assigned the two-tone cutting job onSeptember 28, in fact had cut the vamps and foxings out of brown elk leatherthat same afternoon.Upon further questioning she testified that she (lid notremember what she had cut on September 28. The Respondents' payroll recordsfor the week ending September 28 in evidence reveal that King did not work onSeptember 28.38Stevens denied that Howison told her he would have to lay her off in orderto discipline her.She also denied that King came to her machine about thetime that she was cutting the wrong leather.Howison did not impress me asan honest, forthright witness.King's testimony on its face cannot be credited.lowison estimated that the brown elk leather cut by Stevens had a value of $40and since it could not be used for the two-tone shoe she was then cutting,itwas wasted.The General Counsel brought out however through the testimony of Foreman Alton Bryant,in charge of Respondents'packing department,that while the hearing in this proceedingwas in progress the Respondents were then manufacturing a mocassin shoe of all brownelk leather and since the Respondents had saved Stevens' cuttings,it could then have usedthem, thus saving the cost of the leather."King testified in answer to a question by Respondents'counsel that it is the employees'custom to turn in their time daily and that she follows the custom. 44DECISIONS OF NATIONALLABOR RELATIONS BOARDI credit Stevens' denials as set forth above and find that she was not toldto lay off several days as discipline for her mistake in cutting the wrong colorleather, which even if given Stevens would have been a more severe disciplinarymeasure than was given other employees in the past for similar mistakes. Ifurther conclude and find that she was summarily and discriminatorily dis-charged by Howison on the morning of September 29 because of her unionactivities in violation of Section .8 (a) (3) of the Act."By thus discriminatingagainst Stevens, the Respondents have discouraged membership in the Unionand interfered with, restrained, and coerced their employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Julia Griffincommenced her employment with the Respondentsin March 1947as a lacer and quit the last of April 1947 because of slack work. She returnedto her job within 2 months and was steadily employed until discharged onSeptember 30, 1948.."°During the second period of her employment, with theexception of 1 week, she operated a counter sewing machine under the super-vision of Foreman Youmans.Griffin became interested in the Union early in the campaign.On September14, organizer Cochran visited her home, at which time she signed an applicationfor membership in the Union and accepted a membership application book tobe used in recruiting other employees to union membership.During her lunchhours she solicited union memberships among the employees and was successfulin signing up a number of them. At about this time, as previously found in thesection of this report entitled "Interference, restraint, and coercion," ForemanYoumans asked Griffin if she had her union card and threatened, if the Unionwas successful in organizing the employees, the plant would be moved back north.He also told her that one of the reasons the Respondents moved to Waycrosswas that they would not have to have a union in their plant.Griffin testified that about 45 minutes after she started work on the morningof September 30, Youmans came to her machine with a case of men's heavyriding boots, told her that he had warned her time and time again aboutrunning off on her counter sewing;' that it did not seem to do any good andhe was going to have. to get somebody else in her place.Youmans accompaniedGriffin to the office where she was paid off in full and left the plant.The Respondents contend that Griffin was discharged for a justifiable cause,not violative of the Act, namely, that she passed badly sewed counters on to thenext department although she had been warned repeatedly to bring them to theattention of either the foreman or an odd shoe girl who would make the necessaryrepairs without loss of compensation to the employee. It is the further con-tention of the Respondents that when an operator passes improperly sewedcounters to the next operation, the uppers which contain them may be fitted to39Howison's statement made to Grace Spradley about October1,accordingto her un-denied,creditedtestimony,that"Essie Stevens did not know what she was getting into bysigning as all up,"is further convincing evidence of the Respondents'discriminatory moti-vation in discharging Stevens.40Griffinmistakenly testified she was discharged on September 29. She did state, how-ever,that it was on a Thursday,which was September 30. I find she was dischargedon September 30, the date set forth in the amended complaint.41After theupper partof the shoeisassembledby sewingthe various segments to-gether,a counter or stiff piece of leather is sewed in at the inside back part of the shoeto reinforce the leather which goes around the heel thus preventing the heel from fallingdown.Wherean operator in sewing the counter from the inside runs off the counteritself,,he fails to securely sew the counter to the upper part of the shoe.From the out-side of the shoe nothing appears to be wrong, but actually.the row of stitches have missedthe stiff counter on the inside and it is not held in place properly to reinforce the shoe. RUBINBROTHERSFOOTWEAR, INC.45lasts, sent into further production and the error not discovered until the finalinspection stage or perhaps until later delivered to a customer, with the resultthat finished shoes containing defective counters become seconds and must be soldat a lower price than regular merchandise. It is also contended that because ofGriffin's negligence, Supervisor McCabe of the packing department, and makingdepartment Foreman Sapp lost time in their work because they were obliged tocarry the improperly sewed counters back to the fitting department for correction.Griffin's' operation of sewing counters was confined for the most part to ridingboots and majorettes, admittedly a more difficult operation than sewing countersin shoes.Foreman Youmans' testimony regarding Griffin's ability in her jobwas rather conflicting and contradictory.. At one point Youmans testified thatGriffin had been having some trouble with her work throughout the period of heremployment.Yet, at another point he stated "she was fairly good until her lastJew weeks there."'.' Indeed, no credible evidence was offered by the Respondentsto prove that Griffin was generally incompetent or that any specific work doneby her was subject to any more rejection or criticism than fell to the lot of theother four or five operators sewing counters, and who were not discharged.Thus Youmans testified that among the counter sewers he had no more thanthe usual amount of trouble with Griffin.°Griffin admitted that on occasion Youmans brought shoes back to her, pointedout the defective work and told her to try not to "sew -off" any more than shecould help.At no time was she threatened with layoff Or discharge.Griffincredibly testifiedwithout denial that about 3 weeks before she was dis-charged and on occasions prior thereto, Youmans told her that she did not "sewoff"more than any of the others and that she was one of the best counter sewershe had. Furthermore, Griffin was assigned to the task of sewing counters insamples, and it was important that the samples reflect the best of workmanship.Within 2 weeks before her discharge, Griffin sewed counters in sample majorettes,sandals, and loafers.Only the best workers and the foremen were entrustedwith the sample-making jobs.From the above and the record as a wholeI am convinced and find that even though on occasion Griffin was spokento about defective work, which was not unusual among the counter sewers, shewas by virtue of the fact that she was assigned to the more difficult job of sewingcounters in boots and majorettes and did most of the sample work in this field, acompetent worker.Youmans' testimony regarding the disposition of improperly sewed countersby operators is conflicting.He testified that the operator is supposed to holdthose shoes aside until she finishes the case, then give them to an odd shoe girlor the foreman who repairs them on a different machine.When asked whatbecomes of the uppers on which no mistakes are made, he stated that the op-erator places them in the same basket but that the improperly sewed countersare placed on top and it is incumbent on the operator to call that to the attentionof the foreman.Griffin testified that Youmans told her never to try to repairthe improperly sewed counters for the reason that she would not be able tostitch the second row in the same place where the original needle holes weresewed, thus making two lines of needle holes.Youmans instructed Griffin thatsuch uppers were to be passed downstairs" where they had a method of re-pairing them before the soles were placed on the uppers.Griffin testified furtherthat whenever Foreman Youmans was in the vicinity of her machine and shehad "sewed'off" on counters, she would call his attention to her mistakes andBy last few weeks Youmans testified he meant 3 or 4 weeks.'Griffin was not certain of the department to which they were sent. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiewould put such uppers back in the case and they were passed on downstairs-Griffin also testified that on the occasions when Youmans brought shoes with.improperly sewed counters back to her, he would point out the deficiency andtake them back downstairs.Youmans was an evasive, unconvincing witness.His testimony herein is not accepted.There seems to be no apparent reasonfor an operator not to point out her mistakes in counter sewing to the foremanif he is in the vicinity-of. her. machine, as Griffin testified she did, since she doesnot suffer any loss in pay, nor is she likely to be discharged, as the record doesnot reveal that respondents discharged any operators because of bad countersewing.It should also be noted that about 80 percent of the bad work is pickedup in the fitting department, so that only a small amount filters through to thenext operation.Griffin's candor in admitting the fact that she was spoken toon occasion by Youmans when he brought back improperly sewed counters toher, lends credence to her testimony. I credit Griffin's testimony as set forthhereinabove.Although Youmans stated that he had had trouble with Griffin passing badwork prior to the day she was discharged, he was unable to testify with cer-tainty when other trouble arose. In answer to a leading question he said, "Aweek or two,' but I am not sure of the date." Nor could Youmans state thenumber of times he had warned Griffin about passing bad work. He firstanswered, "Oh, it would be hard to say. Several times.But it would be hardto say how many." Later he stated it was a dozen times. I do not credit thistestimony.The Respondents did not have any rule regarding discharging an operatorwho passed bad work. Youmans said it depended on the amount. Youmanscould name only one other operator, Jourane Guy, who was discharged forsimilar reasons.He was unable to state whether this took place a year orlonger before Griffin's discharge.In any event Guy was given her job back ina few weeks. Youmans freely admitted that the counter sewer operators in hisdepartment "make mistakesall along."Upon the entire record I find that Griffin did on occasion improperly sewcounters and may have passed some improperly sewed counters on to the nextdepartment neglecting to call such deficiences to the attention of her foreman.However, I cannot credit the Respondents' contentions that Griffin was dis-charged for these reasons; rather I am persuaded and the preponderance of theevidence leads me.to the conclusion that the reasons given by the Respondentswere merely pretexts to conceal their illegal motivation for her discharge.Asmentioned previously, Griffin was an early and active adherent of the Union.Notonly was she questioned at that time about her union card, but was threatenedwith the plant's removal if the union drive was successful a* It is most sig-nificant that Griffin according to Youmans was "fairly good" until about 3 or 4weeks before she was discharged, which just happened to coincide with the in-ception of the union drive.Finally, as found above, Griffin was a competentworker who was regularlyassignedto the iwportant task of sewing countersin sample shoes. I conclude and find that Griffin was discharged in violationof Section 8 (a) (3) of the Act because of her membership in, and activitieson behalf of the Union, and that by thus discriminating against Griffin, the Re-spondents have discouraged membership in the Union and interfered with, re-°'Such questioning and threats give rise to a strong inference, in the absence of anyother credible explanation, that Respondents learned or at least suspected that theemployee concerned had joined the union ; and was discharged for that reason. SeeSamuel S. Brody,d/b/a Standard Service Bureau,87 NLRB 1405. RUBIN BROTHERS FOOTWEAR, INC.47strained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.Lola Davisentered the Respondents' employ in 1936. She was discharged onNovember 3, 1948.During that period she left the plant for about a year andworked elsewhere, and also was out sick for several months. The total periodof her employment was about 10 years and 4 months.Davis performed practically every machine operation in the fitting depart-ment.In 1946 and 1947 she instructed new fitting department employees in themethods of operating the different machines. She also assisted the older em-ployees in their operations when new style shoes were manufactured. In 1948,when she returned to operating a double needle machine, Davis was assignedto sample work particularly on new style shoes that were being manufactured.it that time.Davis was under the supervision of,-Foreman Youmans during atleast the last 4 years of her employment.There is no dispute that Davis wasan excellent worker. 'Davis signed an application for membership in the Union on September 30,1948.Early in September, prior to the time she joined the Union, ForemanYoumans approached Davis at her machine and inquired if she heard anythingabout the employees organizing into a union.Youmans told Davis to try to-discourage the Union's activities if she was solicited.Davis also testified thatin September or October she had several conversations with Jack Rubin regard-ing the Union.On the first occasion Jack Rubin came to her machine and askedif anybody had approached her with any of that "damned stuff." She answered"No."Davis, on another occasion, complained about the lack of work to JackRubin who told her that the Respondents had ceased manufacturing stock shoes,that lie had been making efforts to treat the employees well by giving them"something to do," but if they insisted on acting like "they wanted to, he couldget nasty, too."Shortly thereafter Davis again spoke to Jack Rubin about thefact that Foreman Youmans was not giving her work. Jack Rubin said theRespondents were only going to manufacture order shoes and "that he wouldnot make another stock shoe if God was to come down and tell him to."Davis attended her first union meeting'on or about October 11, thereafter sheenlisted the membership of eight or nine other employees and proselytized forthe Union during her lunch hours.On or about the morning of November 3, as Lola Davis entered the plant toreport for work, Foreman Youmans was waiting at the stairs and told her thatshe could not go up to her floor.' The following colloquy ensued : And I said,"Well, why?"And he said, "Because you are fired."And I said, "Why?" Andlie said, "For union activities."And I said, "What do you mean by that?" Andhe said, "just union activities."And I said, "Well, Lonnie, I think I shouldhave a chance to prove that or know something about it, because it is news tome and I don't know anything about it." Foreman Youmans told Davis he wasnot required to prove anything, that he had nothing further to say to her, andthat she could obtain her check in the office.^ Lola Davis testified that she was discharged on the morning of November 8. Thepayroll records in evidence reveal that the name L. Davis appears for the week endingNovember 2, as having worked 41/4hours on the last day of that pay period.Her namedoes not appear on the payroll record for the week ending November 9. which leads tothe inference that the last day she worked was November 2, and,upon reporting forwork on the morning of November 3, was discharged.It appears therefore and I findthat she was mistaken as to the date she was discharged.I am satisfied however thather credibility has not been adversely affected by this mistaken testimony. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing Respondents defended ,their discharge. of Lola-Davis on thegrounds that she solicited union memberships during working hours. In theirbrief, the Respondents contend that the discharge was for cause in that whilesoliciting union memberships, Lola Davis not only neglected her work, "but evenworse," she was threatening and abusive to employees around her who weretrying to work and who did not share her views with reference to joining theUnion.Youmans testified that on or about the day lie discharged Lola Davis, severalgirls among whom were Flossie Davis, Levo Steedley, Ruby Bullard, and onewhose name he could not. recall, complained to him that Lola Davis threatenedthem that she was going to, be in charge in a few weeks and would fire them ifthey did not join the Unions-: He stated also that complaints of a similar naturehad been made to him prior to that time by various employees whom he did notname.Testifying further, Youmans stated that Flossie Davis had also com-plained to him regarding Lola Davis about a week before her discharge, LevoSteedley had not' complained previously, and Ruby Bullard had complainedseveral times.Upon cross-examination regarding the number of times Flossie Davis com-plained to him, Youmans testified as follows:Q.How many times did Mrs. Flossie Davis talk to you?A. Several times, but I wouldn't know just how many.Q. Did you do anything about it the first time she spoke to you?'A.No.I ignored it.Q.Did you do anything about it the second time she spoke to you?A..No.Q. Did you do anything about it the third time she spoke to you?A. I wouldn't know for'sure about the third time or not.With respect to the complaints received from Levo Steedley, the cross-examina-tion of Youmans was as follows :Q.How many times did Mrs. Steedley talk to you about Mrs. Davis'conduct?A. I wouldn't know.Q.More than once?A.More than once.Q.What did you do about it the first time she talked to you about it?A. I ignored that, too.Q.What did you do about it the second time?A. I don't recall what I did the second time.Flossie Davis who operated a' double needle machine near Lola Davis' ma-chine, testifying as a witness for the Respondents, stated that Lola Davis hadasked her to join the Union "just every day, for a good while.Through the day."Further that Lola Davis "got nasty towards her" and threatened her if shewould not join. It is most significant that Flossie Davis signed an applicationfor membership in the Union on September 28, at a time when Lola Davis hadnot yet become a member and presumably was not interested in getting otheremployees to join.Despite this fact, Flossie Davis testified that she told Fore-man Youmans about Lola :Davis "worrying" her about the Union several daysbefore she joined, and thereafter spoke to him only once about a similar inci-dent 2 or 3 days after she had signed her membership application blank onSeptember 28.Testifying with respect to when Lola Davis made persistent RUBIN BROTHERS FOOTWEAR,INC.49demaizds'of her to join the Union;Flossie Davis stated that this,happened.con-tinuously for about a week after Christmas,around the first of 1949.As notedpreviously,Lola Davis was discharged on November 3, 1948, and has not workedfor the Respondents since that time.Flossie Davis did not impress me as areliablewitness.Her testimony was exaggerated and confused.It is notcredited.Levo Steedley,an employee in Foreman Youmans' department,appeared asa Respondents'witness and testified that on one occasion during working hours,Lola Davis asked her 'to join the Union.Steedley stated she did not answerLola Davis but walked away.Steedley did not remember when this solicitationtook place.Steedley never told Foreman Youmans that Lola Davis spoke toher about the Union.Ruby Bullard,a witness for the Respondents and a former employee of thefitting department,testified that Lola Davis was the only employee who askedher to join and talked to her about the Union.She testified further she reportedto Foreman Youmans two or three times about Lola Davis "messin[her] up,"and getting mad at her and that because of such incidents she could not makemuch money.Questioned as to the manner in which Lola Davis' madness mani-fested itself,Bullard answered that Davis made all kinds of faces at her.Bullard admitted that talk about the Union was going on throughout the plant.Minnie Lee Lightsey,an employee of the cutting department,testifying as awitness for the Respondents stated that Lola Davis, about five or six timesduring working hours, told her the benefits she would obtain if the employeesjoined the Union and it was successful in organizing the plant.Lightsey statedthat she never reported Lola Davis'conversations to any foreman, but "justlike, everybody talks up there[the plant],she talked to various employees aboutLola Davis." She was never threatened by Lola Davis during any of thesediscussions.Lola Davis admitted that she engaged in conversations about the Union inthe plant but did not do so"more than anybody else-."She denied that shemade it her business to directly seek out any employee totry to gether to jointhe Union.While participating in the union talks around the plant Lola Davis,as testified to by Lightsey,mentioned that benefits could be obtained only if theemployees would join and the organizational drive was successful.Such talkno doubt was probably construed by Respondents'witnesses as a request thatthey join the Union and I so find.I credit Lola Davis'denials that she directlysolicited employees in the plant during working hours to join the Union.Asalready indicated in other sections of this report,Youmans'testimony was gen-erally contradictory and unconvincing and I do not credit his testimony hereinwith respect to the number and type complaints regarding Lola Davis.It appears clear from the record that there was no rule against casual visita-tion or brief conversation between employees during working time on subjectsunrelated to their work.Furthermore,from the inception of organizationalactivities,talk about the Union during working hours, both for and against,participated in by the employees as well as management,seems to have beenthe rule rather than the exception.As hereinabove found, the Respondents in-,spired and countenanced the circulation of an antiunion petition among the em-ployees during working hours.The record also reveals that various collectionsincluding an annual collection for, foremen's Christmas gifts were made fromemployees at their places of work during working hours.There was no show-ing that employees were ever disciplined,much less discharged for talking with 50DECISIONS OF NATIONALLABOR RELATIONS BOARDtheir fellow workers.With respect to Lola Davis' propensity for.talking toother employees, Foreman Youmans admitted she slidnotengagein such conver-sations anymorethan other employees.Nor is there any substantial evidencethat the conversations in which Lola Davis engaged during working hours,interfered with production.Lola Davis had been employed more than 10 years at thetimeof her dis-charge.Her work performance was excellent and department satisfactory dur-ing that entire period.According to Foreman Youmans he first began to receivethe Union, threatening them if they did not, and thus interfering with theirwork some 4 weeks prior to her discharge.There is no evidence that ForemanYoumans ever admonished or reprimanded her.Nor for that matter was sheever warned against interfering with other employees prior to the date she wasdischarged.Thus it is apparent that whatever complaints the Respondents may have hadregarding Lola Davis' alleged interference with the employees arose soon afterand coincidentally with her joining the Union and participating in organizationalactivity in its behalf.As found heretofore, prior to Lola Davis' discharge, theRespondents had by various acts interfered with the organizational activitiesof their employees, indicating their opposition to the Union and threateningemployees with the loss of employment if theuniondrive was successful.Upon the basis of the foregoing and upon the entire record, I conclude thatLola Davis' talking during working hours and alleged interference with otheremployees was seized upon by the Respondents as a pretext for her dischargeand that the real motive for the termination of her employment was her activi-ties and membership in.the Union and the Respondents opposition thereto. Inview of these circumstances, I find that Lola Davis was discriminatorily dis-charged in violation of Section S (a) (3) of the Act because of her membershipin, and activities on behalf of the Union and that by thus discriminating againstLola Davis, the Respondents have discouraged membership in the Union andinterfered with, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act.Docla J. Seaboltcommenced her employment with the Respondents in October1942.She was discharged on April 8, 1949. Throughout her employment sheworked in the packing department and performed practically all of the opera-tions there.Since about 1945 she has worked on the heel padding operationunder the supervision of Foreman Alton Bryant and Assistant Forelady GladysMcCabe:Seabolt joinedthe Union at the meeting held on October 11, 1948.The follow-ing morningduring a lullin work 46Seabolt engaged employeeBelle Dial in ashort conversation and was reprimanded by Foreman Bryant, who told her thatif she did not haveanythingelse to dobut talk, she should gohome.Seabolttestified that Foreman Bryant had never previouslysaid anything to her abouttalking to fellow employees nor does it appear from the record that Respondentshad any rule,oral or written, against talking in the plant.Seabolt signed up six to eight employees to union membership.She was electedunion shop steward for the packingdepartment in January1949, and thereaftercontinued her unionactivity by proselytizingfor it among the employees in theplant whilethey werestanding around waiting for work and by signing up em-ployees to membership and collectingdues outsidethe plant.90Seabolt testified that the employees were standing around waiting for work aboutas much as they were working. RUBIN BROTHERS FOOTWEAR,INC.51On April 8, 1949, at about 4: 30 p. in., Seabolt was waiting for her weekly paycheck, having completed her day's work, which included the heel padding of fourcases of Western boots, when McCabe told her and heel padder Dial to reportto Foreman Bryant.Dial testifying as a witness for the Respondents stated that she precededSeabolt to the inspector's table and was told by Foreman Bryant, who showedher one of two boots where the heel pad had been pasted over a protruding tack,"that she would have to get the tacks out.He pointed to two other cases of bootswhich he claimed contained similar defects and she returned to her bench withthe three cases.Seabolt testified that upon reporting to Foreman Bryant he pointed to four orfive boots on the inspector's table and remarked,"I told you not to let this happenagain.Iwill lay you off for two weeks." Seabolt looked through the cases ofboots she had worked on and according to her testimony she found a boot whichcontained a tack she had failed to cut off, another where the heel pad was outof line and a third with the heel pad entirely pulled out. She then requestedMcCabe to help her look through the boots to find other deficiencies.Although,according to Seabolt, she did not find any, McCabe remarked, "They are all likethat.Tacks in them that long." By now it was past quitting time. Seaboltreturned to her bench to fill out her daily time sheet when Dial asked her if shewas going to do the shoes over. Seabolt replied, "No,he has done paid me off,it is after working hours.He didn't tell me to do them,and I am laid off for twoweeks.They can do them while I am gone." Foreman Bryant who was behindSeabolt and overheard her, said, "For that remark I fire you." Seabolt has notbeen reemployed.It is the Respondents'contention raised in their brief that the record is voidof any evidence to show a connection between the discharge of Seabolt and herunion activity and that just cause existed for her discharge in that she talked"in an improper way" to a fellow employee in the presence of her foreman.Foreman Bryant testified.that the day before Seabolt was discharged he warnedher about"bad work."He did not know when,before that date, she had donebad work but stated"she bad a good bit for the last couple of weeks before shewas discharged."Seabolt admitted that occasionally she neglected to brad or clip off a nail whichwas sticking through from the bottom of the heel before pasting in the heel pad.Such shoes were brought back to her by either the inspectors or McCabe and shereprocessed them.With respect to the incidents prior to the day she was dis-charged,Seabolt testified that Foreman Bryant brought a case of shoes to herwhich she did over.The next morning 48 Foreman Bryant brought another caseof shoes to her which he stated was the same case she had worked on the previousday, and said, "Don't let this happen again." Seabolt testified she went throughthe case of shoes very carefully and even though there was little, if anythingwrong, she removed several heel pads which were out of line and replaced them,in order to demonstrate that she was willing to do her work properly.Seaboltfurther testified that prior to this occasion,Foreman Bryant had never person-ally brought shoes back to her.Foreman Bryant did not impress me as anaccurate,convincing witness.Seabolt appeared to be a forthright witness whotestified in a straightforward manner. I credit her testimony herein.47 It was the heel padders duty to cut all protruding tacks from the inside of the shoeprior to pasting in the leather heel pad.Upon occasion some were overlooked.48This appears from the record to be the day before she was discharged.917572-51-vol. 91-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the defective work on the day Seabolt was discharged, Foreman Bryanttestifying in contradiction to Seabolt's version of the number of boots whichcontained protruding tacks, stated there were between 50 to 100.Upon furtherquestioning he stated that he did not "count them exactly" but he knew therewere a lot of them because he looked in them. This, despite the fact that headmitted he looked at only about 96 boots in the 15 minutes he was inspecting,them and "only occasionally" did the boots come through to his department withnails protruding through the heels.. It is interesting to note in this connectionthat McCabe testified that it is very difficult to see tacks sticking up in the heelsofWestern boots particularly because of the fact that they are made with highuppers.As already indicated, Foreman Bryant's testimony was inaccurate andgenerally unconvincing and I do not credit it in this regard.There is also some dispute as to whether Foreman Bryant told Seabolt to takethe cases of boots back to her bench to rework them properly that day. Bryanttestified he did.Seabolt claimed he did not tell her to do them over. It is clearthat Foreman Bryant spoke to Seabolt about 4:30 p. in.McCabe, testifying asa Respondents' witness, stated that in the event an employee has had bad workreturned to her about quitting time, it is usually left for repair until the nextmorning.As a matter of fact, Foreman Bryant must grant permission beforean employee may perform work after quitting time.McCabe testified furtherthat she and Foreman Bryant were walking through the packing room, turningout the lights preparatory to going home when Seabolt's remark was overheard.It is also significant that Dial was not specifically told to make repairs on thecases of boots returned to her that afternoon.Under all the circumstances Icredit Seabolt's testimony as hereinabove set forth.Itwill be recalled that on the same occasion, Foreman Bryant advised Dialof the fact she had turned in work with defects identical to those found in Sea-bolt'swork.Moreover, Dial credibly testified, it was not uncommon for her,during the 3 years of her employment in the. Respondents' plant, to have suchdefective work on her part called to her attention.Yet, on the occasion in ques-tion, in sharp contrast to the treatment accorded Seabolt, the foreman merelyinstructed Dial to correct the defects in her work, neither reprimanding her,disciplining her, or even threatening discipline in the event of a repetition of theoffense.Seabolt admitted making the remark in question.Although she testified thatthe other employees of the packing department had left the plant at the time, Ifind based on the testimony of Respondents' witnesses Mollie Smith and NellieWilds, that they as well as some other employees heard it. It is clear that theremark was made in answer to Dial's question and uttered in a fit of temper.While it is conceivable, Foreman Bryant might have believed Seabolt's remarkwould injure plant morale and lessen his authority over those whom he super-vised,I am convinced, based upon Respondents' antiunion animus, their question-ing of employees regarding union activities, their threats, and Seabolt's knownunionsympathies and activities,49 that Foreman Bryant seized upon Seabolt'sremark as a pretext to get rid of her and that the real motive for the terminationof heremployment was her activities and membership in the Union and I so find.In view of these circumstances, I find that Seabolt was discriminatorily dis-charged in violation of Section 8 (a) (3) of the Act, and by thus discriminatingagainst Seabolt, the Respondents have discouraged membership in the Union4BRespondents' brief acknowledges that Seabolt's election as a shop steward in January1949,and her other union activities were generally well known around the plant. RUBINBROTHERSFOOTWEAR, INC.53and interfered with, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act.George TV. Hendrix, Jr.began his employment with the Respondents on orabout April 15, 1942.He entered the armed services on February 16, 1943. Uponhis release, he returned to the Respondents' employ on May 16, 1946, and workeduntil discharged on April 22, 1949.Throughout his employment he worked onthe finishing line as an edge trimmer $0From 1946, he worked under ForemanAlbert Dowling.Hendrix joined the Union on September 30, 1948.He also obtained a member-ship application book and signed up four employees to union membership.Hendrix credibly testified without denial that on September 30 ForemanDowling inquired if he had joined the Union.Hendrix answered that he hadnot ,61 but that he- would, if he could obtain any benefits thereby.Dowling toldHendrix that the Union "wasn't nothing but a communist outfit and they hiredniggers, and that it wouldn't work because they worked piece work here."At the time the antiunion petition was circulated in his department,Hendrilcwas approached by Julian Dial and asked to add his signature, which he refusedto do.Just then Foreman Dowling passed by and said to Dial, "Don't force himinto it." 52Hendrix testified that he carried the membership application book used in therecruitment of other employees in his pocket in plain view of his foreman.Healso wore a union button in the plant.Hendrix was elected union shop steward for his department at the meetingheld the night of January 20, 1949.On the morning of January 21, Hendrix cuttwo shoes" and was laid off from work for 1 week by Foreman Dowling. Heresumed work on January 28.On the afternoon of March 17, the day before the Board election in Case No.10-RC-430, Hendrix distributed union leaflets in front of the plant.At about 10 a. in. on the morning of April 22, Hendrix cut two shoes.He con-tinued to work on several more cases of shoes and upon running out of work wastold by Foreman Dowling that he was being laid off for good and would be calledwhen he was needed. Hendrix has not been reemployed.The Respondents contend that the discharge of Hendrix was not violative ofthe Act because, as stated in their brief, Hendrix "was discharged for two dis-tinct and sufficient reasons, namely : that he was cutting and spoiling an exces-sive number of shoes and he was also a chronic late-comer."That the edge trimming operation resulted inevitably in some cut shoes evenby the most experienced edge trimmers, seems clear.Foreman Dowlings testi-mony regarding the permissible number of cut shoes per operator per week isconflicting.At one point, he gave the. number as three. At another point, he50An edge trimmer works on a machine which contains bladelike' cutters runningthrough a shaft.By applying the shoe to these cutters, he cuts the rough and pro-truding parts from the sole of the shoe.51Hendrix testified that he joined the Union later in the day on which this conversa-tion took place.62 Itwill be recalled, as hereinabove found, that Dowling Instructed Julian Dial, whowas assigned to circulate the antiunion petition, to tell those employees who refused tosign that they might get into trouble.63As noted previously, the edge trimmer's job was to finish the edge of the shoe bycutting away the rough and protruding parts from the sole.By cutting too far intothe edge of the sole and actually nicking a piece out of the sole, the edge trimmer "cuts"the shoe.If the edge trimmer cuts too far into the edge of the sole but does not nickit,he is "trimming too close." 54DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that when an operator"cuts one a day or one a week, that is all right."Hendrix testified that prior to union activity at the plant, when he cut shoes, theforeman would tell him to "watch out and try not to cut so many" but nevermade too much of it. Soon after union activity commenced, Foreman Dowlingtold the edge trimmers that their bonus,which was based on production, wouldbe taken away if they cut more than five shoes per week. Despite this warning,Hendrix's undenied,credited testimony is that he never lost bonus payments eventhough he cut more than the permitted number. From the above and a synthesisof the testimony of other witnesses, I find that the Respondents did not have arule regarding the permitted number of cut shoes per edge trimmer per week.In this connection,it is noteworthy and I find that prior to the inception ofunion activity,Respondents did not keep a record of shoes cut by edge trimmers."Foreman Dowling testified that it is very rare for edge trimmers to cut intoshoes when they are watching their operation.In contradiction to Dowling'stestimony,the General Counsel adduced the testimony of six edge trimmers, in-cluding that of Levy Strickland, concededly the best edge trimmer in the plant,who testified in effect that it is not unusual to cut shoes in their operation andthey cut anywhere from three shoes a week to seven a day. They testified furtherthat they have never been threatened with disciplinary action ; that on occasionForeman Dowling reprimanded them and asked them to try not to cut so manyshoes. I do not credit Dowling's testimony herein.Hendrix admitted that in the course of his employment he cut shoes practi-cally every day, the number ranging from 2 to 10. Up until his layoff for a weekon January 21 he was never disciplined.Upon the entire record, I find that alledge trimmers cut shoes.However, the record does not reveal that employeeswere discharged for such incidents prior to the discharge of Hendrix.'As to the second ground for Hendrix's discharge, namely that he was a"chronic late-comer," Hendrix admitted that he reported for work late a fewtimes, but on such occasions, he called Foreman Dowling to report that he wasdelayed.As a piece worker, Hendrix did not punch a time clock,but did sign in uponreporting for work.The Respondents did not maintain a record of latenesses.Nor does it appear from the record that employees were discharged for thisreason.Foreman Dowling testified that Hendrix was the only edge trimmerwho reported for work late.Testifying further in contradiction to Hendrix's version regarding his late-nesses, Dowling stated : "Every morning he was four or five minutes, you know,late; every morning; always his car was broken down or a train had stoppedhim, something; always an excuse for it." I do not credit Dowling's testimony..Although under other circumstances,there may be some justification for Ifen-drix's discharge, I am convinced that the grounds relied upon by the Respondentswere merely pretexts to conceal their illegal motivation for his discharge.Asmentioned previously, Hendrix was an early and active adherent of the Union."This finding is based on the undenied,credited testimony of Julian Dial.66Although Foreman Dowling testified that he twice discharged edge trimmer JohnHenry Driggers for cutting shoes, I find in accordance with Driggers'testimony,which Icredit, that he was discharged in 1944 because he took on other work while the plantwas slack and again in 1945 because of a misunderstanding with his foreman. It isinteresting to note that in June 1948, while Driggers was working at a competitor'sshoe plant,Albert Dowling requested him to return to work for the Respondents.Hedid so and has been working for the Respondents since.Driggers testified that he cutfrom one to seven shoes a day since his return but has never been threatened withdisciplinary action. RUBIN BROTHERS FOOTWEAR, INC.5eHe openly expressed his union sympathies by carrying the membership appli-cation book in full view of his foreman, by wearing a union button in the plant,by refusing in the presence of Foreman Dowling to sign the antiunion. petition,and by distributing union leaflets in front of the plant.He was also the unionshop steward for his department, which must have been known by his foremen.As found heretofore, prior to Hendrix's discharge the Respondents had by vari-ous acts interfered with the organizational activities of their employees, indi-cating their opposition to the Union, and threatening those employees with troubleif they refused to fall in line with the Respondents' antiunion policy.Havingfound that Respondents did not discharge, let alone reprimand employees foreither cutting shoes or reporting late for work, I conclude upon the basis of theforegoing and the record as a whole, that the real motivation for the termina-tion of Hendrix's employment was his activities and membership in the Unionand the Respondents' opposition thereto. In view of these circumstances, I findthat Hendrix was discriminatorily discharged in violation of Section 8 (a) (3)of the Act.The refusal to bargainIn a letter mailed on October 26, 1948, the Union advised the Respondents thata majority of their production and maintenance employees were members of theUnion and requested the Respondents to recognize it as the collective bargainingagent and meet with it for the purposes of engaging in collective bargainingin respect to rates of pay, hours of employment, and other conditions ofemployment.Receiving no answer to this letter, the Union filed a representation petitionwith the Board under Section 9 (a) of the Act.On February 25, 1949, after a hearing duly held in the representation pro-ceeding, the Board issued its Decision and Direction of Election,57 in which itrejected a motion made by the Respondents to dismiss the Union's petition on'the grounds: (1) The failure of Philip Murray as president of the Congress ofIndustrial Organizations to sign the affidavit required by Section 9 (h) of theAct, thus disqualifying the Union which is a constituent unit of the C. I. 0., fromany relief under the Act; (2) the Union was controlled and dominated by Com-munist affiliations; and (3) the Union failed to set forth the code number ofits letter ' of compliance issued by the Department of Labor and the statementas to its financial status on its petition.The Board further found that all production and maintenance employees ofthe Respondents at their Waycross, Georgia, plant, excluding office clericals,guards, professional employees, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act, and directed that an election be conducted by theRegional Director among the employees in the above-described unit to determinewhether they desired to be represented by the Union for the purposes of collectivebargaining.In the election held on March 18, 1949, among the employees in the above-de-scribed unit, of the approximately 210 eligible voters, 118 cast valid votes, ofwhich 116 were for the Union and 2 against. No objections being filed to the58The Board held inL & H Shirt Company, Inc.,84 NLRB 248, that ina plant similarin size tothe Respondents',it isa reasonable inference that the employees'organizingactivities came to the notice of the plantmanager.SeealsoN. L. R. B. v. AbbottWorsted Mills;127 F. 2d 438, 440 (C. A.1) ; H & H ManufacturingCompany, Inc., 87NLRB 300.51 Rubin Brothers Footwear, Inc.,Case No.10-RC-430. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct of the election within the time provided therefor by the Board'sRulesand Regulations,the Regional Director for the Tenth Region, on behalf of theBoard on March 28, 1949, certified the Union as the exclusive representative forthe purposes of collectivebargaining,of the employees in the unit hereinabovedescribed.In their answer to the complaint in the present proceeding, the Respondentsadmit that the unit found by the Board is appropriate for the purposes of col-lective bargaining, but neither admit nor deny that the Union is the representativeof a majority of the employees in the appropriate unit.However, they assertfor the same reasons urged previously on the motion to dismiss the petition inthe representation proceeding and there rejected by the Board, that the Unionwas and is presently ineligible to serve as the collectivebargainingrepresentativeof their employees.No new argument or testimony was offered in the presentproceeding on these points. I therefore find as did the Board that on and at alltimes after March 28, 1949, the Union was the duly designated bargaining repre-sentative of a majority of the employees in the aforesaid bargaining unit andthat, pursuant to the provisions of Section .9 (a) of the Act, the Union was onMarch 28, 1949, and at all times thereafter has been and is now the exclusiverepresentative of all employees in the aforesaid unit for thepurposesof collec-tive bargaining with respect to rates of pay, wages, hours of employment, andother conditions of employment.68.It is undisputed that subsequent to the Board's certification, the Union onJune 28, and August 4, 1949, requested the Respondents to bargain collectivelywith it, and Respondents refused to do so, assigning again thesame reasonsurged by them and rejected by the Board in the representation proceeding.I find that the Respondents on June 28, 1949, and at all times thereafter haverefused to bargain collectively with the Union as the exclusive representativeof their employees in an appropriate unit and have thereby interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteedin Section 7 of the Act sBThe strikeAt the hearing, over the objection of counsel for the Respondents, I grantedthe General Counsel's motion to amend the amended complaint alleging that astrike of the making-department employees on August 9, 1949, was caused andprolonged by the Respondents unfair labor practices.It :was stipulated by the parties that the Union on August 4, 1949, sent theRespondents the following telegram :As REPRESENTATIVE OF UNITED SHOE WORKERS OF AMERICA, CIO, I AM RE-QUESTING MEETING WITH YOUR COMPANY BY 12 NOON SATURDAY FOR NEGOTIA-TIONS ON A CONTRACT COVERING UNION RECOGNITION, WAGES, HOURS OF WORK,AND OTHER WORKING CONDITIONS.UNLESS SUCH MEETING CAN BE ARRANGEDA WORK STOPPAGE MAY RESULT.68 The Board has consistently held that the matter of the Union's compliance withSection 9 (f), (g), and (h) of the Act is one for administrative determination, not litiga-ble by the parties.Northern Virginia Broadcasters, Inc.,75 NLRB 11 ;Highland ParkManufacturing Company,84 NLRB 744;Anchor Rug Mill,85 NLRB 764;Pauls ValleyMilling Company,82 NLRB 455.59Having thus found that the Respondents have refused to bargain collectively withthe Union on and since June 28, 1949, in clear violation of Section 8 (a) (5) of theAct, I find it unnecessary to decide whether the Respondents also refused to bargaincollectively with the Union on October 26, 1948, as is alleged in the amended complaint. RUBIN BROTHERS FOOTWEAR, INC.57On the same day the Respondents through their attorney, E. Kontz Bennett,replied with the following telegram :RUBIN BROTHERS FOOTWEAR, INC., WAYCROSS, REFERRED YOUR WIRE AUGUSTFOURTH TO UNDERSIGNED FOR REPLY. POSITION THIS EMPLOYER You ARE NOTLEGALLY CERTIFIED ACCOUNT FAILURE OFFICER'S CIO COMPLY SEC. 9 (H) TAFT-HARTLEY LAW PRIOR PETITION FOR CERTIFICATION. THIS QUESTION BEING DE-CIDED COURTS Now. FOR THIS REASON THIS EMPLOYER RESPECTFULLY DE-CLINES MEETING WITH YOU SATURDAY AUGUST SIXTH AS REQUESTED.Thereafter, on August 9, the Respondents' making-department employees ceasedwork concertedly and went on strike 66I find that the August 9 strike of the making-department employees was anunfair labor practice strike caused by the Respondents' unlawful refusal to bar-gain with the Union and will hereinafter recommend that Respondents reinstateall striking employees, who upon the termination of the strike applied for rein-statement, dismissing, if necessary, all new employees who were employed asreplacements after the beginning of the strike. It will also be recommended thatif any striking employees are refused reinstatement upon application that suchemployees be made whole from the date of the refusal to the date of their rein-statement or offer of reemployment.Julian Freirich Co.,86 NLRB 542.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurringin connection with the operations of the Respondents described in SectionI,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead, to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, I will recommend that they cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.It has been found that the Respondents discriminating in regard to the hireand tenure of employment of 73 employees listed in Appendix A on variousdates from September 28 to October 15, 1948. Certain of these employeeshave been reinstated. I will recommend with respect to those not reinstated thatthe Respondents offer to each of them immediate and full reinstatement tohis former.or substantially equivalent position, without prejudice to his seniorityor other rights and privileges.With respect to the entire group, I will recom-mend the Respondents make each of them whole for any loss of pay he mayhave suffered by reason of such discrimination, by payment to each of a sumof money equal to that which he normally would have earned as wages fromthe date of the discrimination to the date of reinstatement or offer of reinstate-ment ^ less his net earnings during such period 62It has been found that the Respondents discriminatorily reduced the hours,ofwork of their production and maintenance employees causing them tjo66The General Counsel offered no other evidence as to the cause of the strike.62As noted previously,the record is not clear as to those employees reinstated and therespective dates of their reinstatements.It is anticipated,of course, that any problemsarising in this regard may be settled by the parties upon compliance.62Crossett Lumber Company,8 NLRB 440, 497-498. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffer a loss of wages during the period from on or about September 27, to on orabout December 22, 1948.63 I will recommend that the Respondents make wholesuch employees for any loss of wages sustained by reason of such discrimination,by payment to each of them of a sum of money equal to the amount he wouldnormally have earned as wages, had the Respondents not reduced the hoursof work, from the date of the discrimination, to on or about December 22, 1948,"less his actual earnings 65 during such period.It has been found that the Respondents discriminatorily discharged EssieStevens, Julia Griffin, Lola Davis, Docia J. Seabolt, and George W. Hendrix. Iwill recommend that the Respondents offer to each of them immediate and fullreinstatement to his or her former or substantially equivalent position 68 with-out prejudice to his or her seniority or other rights and privileges, and makeeach of them whole for any loss of pay he or she .may have suffered by reasonof such discrimination, by payment to each of a sum of money equal to thatwhich he or she normally would have earned as wages from the date of thediscrimination to the date of the offer of reinstatement, less his or her netearnings during such period.It has been found that on and after June 28, 1949, the Respondents haverefused to bargain collectively with United Shoe Workers of America, CIO,as the exclusive representative of their employees in an appropriate unit. Iwill recommend that the Respondents, upon ' request, bargain collectively withthe said Union.It has been found that the cause underlying the strike by the making-depart-ment employees which commenced on August 9, 1949, was the Respondents'unlawful refusal to bargain with the Union. In order, again, to restore thestatus quoas it existed prior to the time the Respondents engaged in the unfairlabor practices I will recommend that the Respondents, upon application madeby the making department employees, offer each of them reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, dismissing, if necessary, all persons hired on orafter August 9, 1949.Further that the Respondents make whole each makingdepartment employee for any loss of pay he may have suffered, or may suffer,by reason of the Respondents' refusal, if any, to reinstate him upon application.It has also been found that the Respondents by various acts interfered with,restrained, and coerced their employees in the exercise of rights guaranteedby the Act.The Respondents' fixed intentions to defeat their employees' efforts towardself-organization, as manifested by the interrogation and threats of reprisal ifthey joined the Union, the layoffs, reductions in hours, discharges, and refusal63A precise determination of the period when reduced hours of work were in effect cannotbe made in the present state of the record. An analysis of the payroll records in evidencereveals that production and maintenance employees worked less than the normal 8-hourday at various times during the period alleged in the amended complaint as set forthabove.The ascertainment of these matters can be accomplished at the compliance stage." See footnote above.65Although ordinarily "net earnings" are deducted from an award of back pay to adiscriminatee, since the production and maintenance employees involved herein continuedto work for the Respondents, and so far as appears from the record were not employedelsewhere during the period in question, it is only necessary to deduct actual earnings.See footnote 33,Pick Manufacturing Company,35 NLRB 1334, 1358.66 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position" is intended to mean "former position wher-.ever possible and if such position is no longer in existence,then to a substantially equivalent position."SeeThe Chase National Bank,65 NLRB 827. RUBIN BROTHERS FOOTWEAR, INC'.59to bargain, indicates such a disregard of their employees' rights under the Actas to convince me that there exists a danger of the repetition of such violationsand of the commission of other unfair labor practices proscribed by the Act.Unless the recommended order is coextensive with the threat the preventivepurposes of the Act will be thwarted.Accordingly, in order to effectuate' thepolicies of the Act, to make more effective the interdependent guarantees ofSection 7, and to deter the Respondents from future violations of the Act, I willrecommend that the Respondents cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and of the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.United Shoe Workers of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondents haveengaged in, and are engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.3.By discriminatorily laying off the employees listed in Appendix A on variousdates between September 28 and October 15, 1948, the Respondents engaged inand are engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.4.By discriminatorily reducing the hours of work of their production andmaintenance employees from on or about September 27 to on or about December22, 1948, the Respondents engaged in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.5.By discriminatorily discharging Essie Stevens, Julia Griffin, Lola Davis,Docia J. Seabolt, and George W. Hendrix, the Respondents engaged in and areengaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.6.All production and maintenance employees of the Respondents at theirWaycross, Georgia, plant, excluding office clericals, guards, professional em-ployees, and supervisors as defined in the Act, constitute, and at all timesmaterial herein have constituted a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.7.United Shoe Workers of America, CIO, was on March 28, 1949, and at alltimes thereafter has been, the exclusive representative of all the employees inthe aforesaid appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.S.By refusing on June 28, 1949, and thereafter, to bargain with the Union,the Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]